
	
		II
		111th CONGRESS
		1st Session
		S. 579
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a comprehensive Federal tobacco product
		  regulatory program, to create a Tobacco Regulatory Agency, to prevent use of
		  tobacco products by youth, and to provide protections for adult tobacco product
		  users through the regulation of the tobacco products manufacturing
		  industry.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Tobacco Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—General provisions
					Sec. 101. Establishment of the Tobacco Regulatory
				Agency.
					Sec. 102. Exclusion of other regulatory programs.
					Sec. 103. Existing Federal statutes maintained.
					Sec. 104. Proceedings in the name of the United States;
				subpoenas; preemption of State and local law; no private right of
				action.
					Sec. 105. Advisory committees.
					Sec. 106. Illicit trade.
					Sec. 107. Adulterated tobacco products.
					Sec. 108. Misbranded tobacco products.
					Sec. 109. Registration and listing.
					Sec. 110. Effective date.
					TITLE II—Restrictions on youth access to tobacco products and
				exposure of youth to tobacco product marketing and advertising
					Sec. 201. Prohibitions on youth targeting.
					Sec. 202. State law regarding sale of tobacco products to
				individuals under age of 18.
					Sec. 203. Restrictions on descriptors used in marketing of
				cigarettes.
					TITLE III—Reduced-exposure and reduced-risk claims for tobacco
				products, and ranking of tobacco product categories
					Sec. 301. Prohibition of unapproved reduced-exposure and
				reduced-risk claims.
					Sec. 302. Applications for approval of reduced-exposure and
				reduced-risk claims.
					Sec. 303. Standards for approval of applications for
				reduced-exposure or reduced-risk claims.
					Sec. 304. General provisions.
					Sec. 305. Establishment of rankings.
					Sec. 306. Compulsory licensing.
					Sec. 307. Moist snuff warnings.
					TITLE IV—Disclosures to the agency regarding tobacco
				products
					Sec. 401. Confidential disclosures to the agency.
					Sec. 402. Nicotine reporting requirements for
				cigarettes.
					Sec. 403. Nicotine reporting requirements for smokeless tobacco
				products.
					TITLE V—Tar and nicotine yields
					Sec. 501. Determination of tar and nicotine yields of
				cigarettes.
					Sec. 502. Cigarette tar limits.
					Sec. 503. Prohibition of smoking article yield
				terms.
					Sec. 504. Disclosure of tar and nicotine yields of
				cigarettes.
					Sec. 505. Evaluation of tobacco smoke toxicants.
					TITLE VI—Pubic disclosures by tobacco product
				manufacturers
					Sec. 601. Disclosures on packages of smoking
				articles.
					Sec. 602. Disclosures on packages of chewing tobacco and dry
				snuff.
					Sec. 603. Public disclosure of ingredients.
					Sec. 604. Cigarette label and advertising warnings.
					TITLE VII—Enforcement provisions
					Sec. 701. Prohibited acts.
					Sec. 702. Injunction proceedings.
					Sec. 703. Penalties.
					Sec. 704. Seizure.
					Sec. 705. Report of minor violations.
					Sec. 706. Inspection.
					Sec. 707. Effect of compliance.
					Sec. 708. Imports.
					Sec. 709. Tobacco products for export.
					TITLE VIII—Miscellaneous provisions
					Sec. 801. Use of payments under the master settlement agreement
				and individual State settlement agreements.
					Sec. 802. User fees.
					Sec. 803. Fire safety standards for cigarettes.
					Sec. 804. Inspection by the alcohol and tobacco tax trade
				bureau of records of certain cigarette and smokeless tobacco
				sellers.
					Sec. 805. Tobacco grower
				protection. 
					Sec. 806. Severability.
				
			2.PurposesThe purposes of this Act are—
			(1)to provide
			 Federal authority and an appropriate administrative body designed specifically
			 to regulate tobacco products, including smoking articles and smokeless tobacco
			 products;
			(2)to affirm the
			 lawfulness of tobacco products and to ensure the ability of private
			 manufacturers to compete for the business of adult users of tobacco products,
			 including smokers and users of smokeless tobacco, in a free enterprise
			 system;
			(3)to confirm that
			 cigarettes and other tobacco products, as customarily marketed, are not subject
			 to regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 201 et
			 seq.), but instead are subject to regulation under this and other appropriate
			 Acts;
			(4)to ensure that
			 existing Federal laws regulating certain aspects of tobacco and tobacco product
			 production, as well as tobacco product taxation, testing, marketing, promotion,
			 and advertising remain in full force and effect, except as repealed or amended
			 by this Act;
			(5)to ensure that
			 tobacco products sold in the United States conform with all applicable laws and
			 regulations;
			(6)to strengthen
			 enforcement against illegal sales of tobacco products, including the smuggling
			 of illegal cigarettes and other tobacco products into the United States;
			(7)to restrict
			 access to tobacco products on the part of individuals younger than the minimum
			 age established by State law for the purchase of tobacco products, and to limit
			 the exposure of such individuals to tobacco product advertising, marketing, and
			 promotion;
			(8)to continue to
			 permit the sale of tobacco products to adults in conjunction with measures to
			 ensure that tobacco products are not sold or accessible to those who have not
			 attained the minimum age established by State law for the purchase of tobacco
			 products;
			(9)to allow tobacco
			 product manufacturers to communicate truthful and nonmisleading information, in
			 advertising and otherwise, concerning tobacco products to adult users of
			 tobacco products, including smokers and users of smokeless tobacco;
			(10)to ensure that
			 tobacco products sold in the United States do not present adults who choose to
			 use those products with additional health risks beyond those inherent in
			 tobacco use;
			(11)to establish
			 principles and policies governing tobacco products to promote reductions in
			 morbidity and mortality associated with tobacco products, to inform adult users
			 of tobacco products about the relative risks of chronic diseases and serious
			 adverse health conditions associated with tobacco use presented by different
			 categories of tobacco products, and to encourage manufacturers of tobacco
			 products to develop and introduce tobacco products that present reduced
			 exposure of tobacco product users to toxicants in tobacco or in tobacco smoke
			 and tobacco products that present a reduced risk of chronic diseases and
			 serious adverse health conditions associated with tobacco use;
			(12)to promote the
			 ability of adult consumers of tobacco products to obtain truthful and
			 nonmisleading health-related information regarding the tobacco products that
			 those consumers choose to use, while protecting the trade secrets of tobacco
			 product manufacturers; and
			(13)to establish a
			 comprehensive Federal program to deal with tobacco, including the subject
			 matters addressed in paragraphs (1) through (12), such that commerce and the
			 national economy may be—
				(A)protected to the
			 maximum extent; and
				(B)not impeded by
			 diverse, nonuniform, and confusing requirements or prohibitions.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the chief executive of the Tobacco
			 Regulatory Agency established under section 101.
			(2)AdultThe
			 term adult means any individual who has attained the minimum age
			 under applicable State law to be an individual to whom tobacco products may
			 lawfully be sold.
			(3)Adult-only
			 facilityThe term adult-only facility means a
			 facility or restricted area, whether open-air or enclosed, where the operator
			 ensures, or has a reasonable basis to believe, that no youth is present. A
			 facility or restricted area need not be permanently restricted to adults in
			 order to constitute an adult-only facility, if the operator ensures, or has a
			 reasonable basis to believe, that no youth is present during any period of
			 operation as an adult-only facility.
			(4)AdvertisingThe
			 term advertising means a communication to the general public by a
			 tobacco product manufacturer, distributor, retailer, or its agents, which
			 identifies a tobacco product by brand name and is intended by such
			 manufacturer, distributor, retailer, or its agents to promote purchases of such
			 tobacco product. Such term shall not include—
				(A)any advertising
			 or other communication in any tobacco trade publication or tobacco trade
			 promotional material;
				(B)the content of
			 any scientific publication or presentation, or any patent application or other
			 communication to the United States Patent and Trademark Office or any similar
			 office in any foreign country;
				(C)any corporate or
			 financial report or financial communication;
				(D)any communication
			 to a lending institution or to securities holders;
				(E)any communication
			 not intended for public display or public exposure, except that a direct
			 mailing or direct electronic communication of what otherwise is advertising
			 shall be deemed to be advertising;
				(F)any communication
			 in, on, or within a factory, office, plant, warehouse, or other facility
			 related to or associated with the development, manufacture, or storage of
			 tobacco products;
				(G)any communication
			 to any governmental agency, body, official, or employee;
				(H)any communication
			 to any journalist, editor, Internet blogger, or other author;
				(I)any communication
			 in connection with litigation, including arbitration and similar proceedings;
			 or
				(J)any editorial
			 advertisement that addresses a public issue.
				(5)AffiliateThe
			 term affiliate means a person that directly or indirectly owns or
			 controls, is owned or controlled by, or is under common ownership or control
			 with, another person. The terms owns, is owned, and
			 ownership mean ownership of an equity interest, or the equivalent
			 thereof, of 50 percent or more.
			(6)AgencyThe
			 term Agency means the Tobacco Regulatory Agency established under
			 section 101.
			(7)Age-verified
			 adultThe term age-verified adult means any
			 individual who is an adult and—
				(A)who has stated or
			 acknowledged, after being asked, that he or she is an adult and a tobacco
			 product user, and has presented proof of age identifying the individual and
			 verifying that the individual is an adult; or
				(B)whose status as
			 an adult has been verified by a commercially available database of such
			 information.
				(8)Annual
			 reportThe term annual report means a tobacco
			 product manufacturer’s annual report to the Agency, which provides ingredient
			 information and nicotine yield ratings for each brand style that the tobacco
			 product manufacturer manufactures for commercial distribution
			 domestically.
			(9)Brand
			 nameThe term brand name means a brand name of a
			 tobacco product distributed or sold domestically, alone or in conjunction with
			 any other word, trademark, logo, symbol, motto, selling message, recognizable
			 pattern of colors, or any other indicium of product identification identical or
			 similar to, or identifiable with, those used for any domestic brand of tobacco
			 product. Such term shall not include the corporate name of any tobacco product
			 manufacturer that does not, after the effective date of this Act, sell a brand
			 style of tobacco product in the United States that includes such corporate
			 name.
			(10)Brand name
			 sponsorshipThe term brand name sponsorship means an
			 athletic, musical, artistic, or other social or cultural event, series, or
			 tour, as to which payment is made, or other consideration is provided, in
			 exchange for use of a brand name or names—
				(A)as part of the
			 name of the event; or
				(B)to identify,
			 advertise, or promote such event or an entrant, participant, or team in such
			 event in any other way.
				(11)Brand
			 styleThe term brand style means a tobacco product
			 having a brand name, and distinguished by the selection of the tobacco,
			 ingredients, structural materials, format, configuration, size, package,
			 product descriptor, amount of tobacco, or yield of tar or nicotine.
			(12)CartonThe
			 term carton means a container into which packages of tobacco
			 products are directly placed for distribution or sale (such as a carton
			 containing 10 packages of cigarettes), but does not include cases intended for
			 shipping.
			(13)CartoonThe
			 term cartoon means any drawing or other depiction of an object,
			 person, animal, creature or any similar caricature that satisfies any of the
			 following criteria:
				(A)The use of
			 comically exaggerated features.
				(B)The attribution
			 of human characteristics to animals, plants or other objects, or the similar
			 use of anthropomorphic technique.
				(C)The attribution
			 of unnatural or extrahuman abilities, such as imperviousness to pain or injury,
			 X-ray vision, tunneling at very high speeds, or transformation.
				Such term
			 shall not include any drawing or other depiction that, on the effective date of
			 this Act, was in use in the United States in any tobacco product manufacturer’s
			 corporate logo or in any tobacco product manufacturer’s tobacco product
			 packaging.(14)CigarThe
			 term cigar has the meaning given such term by the Alcohol and
			 Tobacco Tax and Trade Bureau under section 40.11 of title 27, Code of Federal
			 Regulations.
			(15)CigaretteThe
			 term cigarette means—
				(A)any roll of
			 tobacco wrapped in paper or in any substance not containing tobacco; or
				(B)any roll of
			 tobacco wrapped in any substance containing tobacco which, because of the
			 appearance of the roll of tobacco, the type of tobacco used in the filler, or
			 its package or labeling, is likely to be offered to, or purchased by, consumers
			 of a cigarette described in subparagraph (A).
				(16)Competent and
			 reliable scientific evidenceThe term competent and
			 reliable scientific evidence means evidence based on tests, analyses,
			 research, or studies, conducted and evaluated in an objective manner by
			 individuals qualified to do so, using procedures generally accepted in the
			 relevant scientific disciplines to yield accurate and reliable results.
			(17)DistributorThe
			 term distributor means any person who furthers the distribution of
			 tobacco products, whether domestic or imported, at any point from the original
			 place of manufacture to the person who sells or distributes the tobacco product
			 to individuals for personal consumption. Common carriers, retailers, and those
			 engaged solely in advertising are not considered distributors for purposes of
			 this Act.
			(18)Domestic,
			 domesticallyThe terms domestic and
			 domestically mean within the United States, including activities
			 within the United States involving advertising, marketing, distribution, or
			 sale of tobacco products that are intended for consumption within the United
			 States.
			(19)Human
			 imageThe term human image means any photograph,
			 drawing, silhouette, statue, model, video, likeness, or depiction of the
			 appearance of a human being, or the appearance of any portion of the body of a
			 human being.
			(20)Illicit
			 tobacco productThe term illicit tobacco product
			 means any tobacco product intended for commercial distribution for use by
			 consumers in the United States—
				(A)with respect to
			 which not all applicable duties or taxes have been paid in full;
				(B)that has been
			 stolen, smuggled, or is otherwise contraband,
				(C)that is
			 counterfeit; or
				(D)that has or had a
			 label, labeling, or packaging stating, or that stated, that the product is or
			 was for export only, or that it is or was at any time restricted by section
			 5704 of the Internal Revenue Code of 1986.
				(21)Illicit
			 tradeThe term illicit trade means any transfer,
			 distribution, or sale in interstate commerce of any illicit tobacco
			 product.
			(22)Immediate
			 containerThe term immediate container shall not
			 include package liners.
			(23)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4(e) of the Indian Self Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
			(24)IngredientThe
			 term ingredient means tobacco and any substance added to tobacco
			 to have an effect in the final tobacco product or when the final tobacco
			 product is used by a consumer.
			(25)International
			 Organization for Standardization testing regimen; ISO testing regimen
				(A)In
			 generalThe terms International Organization for
			 Standardization testing regimen or ISO testing regimen mean
			 the methods for measuring cigarette smoke yields, as set forth in the most
			 recent versions of the following:
					(i)ISO
			 3308, entitled Routine analytical cigarette-smoking machine—Definition
			 of standard conditions.
					(ii)ISO 4387,
			 entitled Cigarettes—Determination of total and nicotine-free dry
			 particulate matter using a routine analytical smoking machine.
					(iii)ISO 10315,
			 entitled Cigarettes—Determination of nicotine in smoke
			 condensates—Gas-chromatographic method.
					(iv)ISO 10362–1,
			 entitled Cigarettes—Determination of water in smoke condensates—Part 1:
			 Gas-chromatographic method.
					(v)ISO
			 8454, entitled Cigarettes—Determination of carbon monoxide in the vapour
			 phase of cigarette smoke—NDIR method.
					(B)ClarificationA
			 cigarette that does not burn down in accordance with the testing regimen
			 standards described in subparagraph (A) may be measured under the same puff
			 regimen using the number of puffs that such a cigarette delivers before it
			 extinguishes, plus an additional 3 puffs, or with such other modifications as
			 the Administrator may approve.
				(26)Interstate
			 commerceThe term interstate commerce means all
			 trade, traffic, or other commerce—
				(A)within the
			 District of Columbia, or any territory or possession of the United
			 States;
				(B)between any point
			 in a State and any point outside thereof;
				(C)between points
			 within the same State through any place outside such State; or
				(D)over which the
			 United States has jurisdiction.
				(27)LabelThe
			 term label means a display of written, printed, or graphic matter
			 upon or applied securely to the immediate container of a tobacco
			 product.
			(28)LabelingThe
			 term labeling means all labels and other written, printed, or
			 graphic matter—
				(A)upon or applied
			 securely to any tobacco product or any of its containers or wrappers; or
				(B)accompanying a
			 tobacco product.
				(29)Little
			 cigarThe term little cigar has the meaning given
			 such term by the Alcohol and Tobacco Tax and Trade Bureau under section 40.11
			 of title 27, Code of Federal Regulations.
			(30)Loose
			 tobaccoThe term loose tobacco means any form of
			 tobacco, alone or in combination with any other ingredient or material, that,
			 because of its appearance, form, type, packaging, or labeling, is suitable for
			 use and likely to be offered to, or purchased by, consumers as tobacco for
			 making or assembling cigarettes, incorporation into pipes, or otherwise used by
			 consumers to make any smoking article.
			(31)ManufactureThe
			 term manufacture means to design, manufacture, fabricate,
			 assemble, process, package or repackage, label or relabel, import, or hold or
			 store in a commercial quantity. Such term shall not include—
				(A)the growing,
			 curing, destemming, or aging of tobacco; or
				(B)the holding,
			 storing, or transporting of a tobacco product by a common carrier for hire, a
			 public warehouse, a testing laboratory, a distributor, or a retailer.
				(32)Nicotine-containing
			 productThe term nicotine-containing product means a
			 product intended for human consumption, other than a tobacco product, that
			 contains added nicotine, whether or not in the form of a salt or solvate, which
			 nicotine has been—
				(A)synthetically
			 produced; or
				(B)obtained from
			 tobacco or other source of nicotine.
				(33)Outdoor
			 advertising
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 outdoor advertising means—
					(i)a
			 billboard;
					(ii)a
			 sign or placard in an arena, stadium, shopping mall, or video game arcade
			 (whether any of the foregoing is open air or enclosed), but not including any
			 such sign or placard located in an adult-only facility; and
					(iii)any other
			 advertisement placed outdoors.
					(B)LimitationThe
			 term outdoor advertising shall not include—
					(i)an
			 advertisement on the outside of a tobacco product manufacturing facility;
			 or
					(ii)an
			 advertisement that—
						(I)is inside a
			 retail establishment that sells tobacco products (other than solely through a
			 vending machine or vending machines);
						(II)is placed on the
			 inside surface of a window facing outward; and
						(III)is no larger
			 than 14 square feet.
						(34)PackageThe
			 term package means a pack, box, carton, pouch, or container of any
			 kind in which a tobacco product or tobacco products are offered for sale, sold,
			 or otherwise distributed to consumers. Such term shall not include an outer
			 container used solely for shipping 1 or more packages of a tobacco product or
			 tobacco products.
			(35)PersonThe
			 term person means any individual, partnership, corporation,
			 committee, association, organization or group of persons, or other legal or
			 business entity.
			(36)Proof of
			 ageThe term proof of age means a driver’s license
			 or other form of identification that is issued by a governmental authority and
			 includes a photograph and a date of birth of the individual.
			(37)Raw
			 tobaccoThe term raw tobacco means tobacco in a form
			 that is received by a tobacco product manufacturer as an agricultural
			 commodity, whether in a form that is—
				(A)natural, stem or
			 leaf;
				(B)cured or aged;
			 or
				(C)as parts or
			 pieces, but not in a reconstituted form, extracted pulp form, or extract
			 form.
				(38)Reduced-exposure
			 claimThe term reduced-exposure claim means a
			 statement in advertising or labeling intended for 1 or more consumers of
			 tobacco products, that a tobacco product provides a reduced exposure of users
			 of that tobacco product to 1 or more toxicants, as compared to an appropriate
			 reference tobacco product or category of tobacco products. A statement or
			 representation that a tobacco product or the tobacco in a tobacco product
			 contains no additives or is natural, or that uses
			 a substantially similar term is not a reduced-exposure claim if the advertising
			 or labeling that contains such statement or representation also contains the
			 disclosure required by section 108(h).
			(39)Reduced-risk
			 claimThe term reduced-risk claim means a statement
			 in advertising or labeling intended for 1 or more consumers of tobacco
			 products, that a tobacco product provides to users of that product a reduced
			 risk of morbidity or mortality resulting from 1 or more chronic diseases or
			 serious adverse health conditions associated with tobacco use, as compared to
			 an appropriate reference tobacco product or category of tobacco products, even
			 if it is not stated, represented, or implied that all health risks associated
			 with using that tobacco product have been reduced or eliminated. A statement or
			 representation that a tobacco product or the tobacco in a tobacco product
			 contains no additives or is natural, or that uses
			 a substantially similar term is not a reduced-risk claim if the advertising or
			 labeling that contains such statement or representation also contains the
			 disclosure required by section 108(h).
			(40)RetailerThe
			 term retailer means any person that—
				(A)sells tobacco
			 products to individuals for personal consumption; or
				(B)operates a
			 facility where the sale of tobacco products to individuals for personal
			 consumption is permitted.
				(41)SampleThe
			 term sample means a tobacco product distributed to members of the
			 public at no cost for the purpose of promoting the product, but excludes
			 tobacco products distributed—
				(A)in conjunction
			 with the sale of other tobacco products,
				(B)for market
			 research, medical or scientific study or testing, or teaching,
				(C)to persons
			 employed in the tobacco industry;
				(D)to adult
			 consumers in response to consumer complaints; or
				(E)to employees of
			 the manufacturer of the tobacco product.
				(42)Small
			 businessThe term small business means a tobacco
			 product manufacturer that—
				(A)employs 150 or
			 fewer employees; and
				(B)during the 3-year
			 period prior to the calendar year in which this Act is enacted, had an average
			 annual gross revenue from tobacco products that did not exceed
			 $40,000,000.
				(43)Smokeless
			 tobacco productThe term smokeless tobacco product
			 means any form of finely cut, ground, powdered, reconstituted, processed, or
			 shaped tobacco, leaf tobacco, or stem tobacco, whether or not combined with any
			 other ingredient, whether or not in extract or extracted form, and whether or
			 not incorporated within any carrier or construct, that is intended to be placed
			 in the oral or nasal cavity, including dry snuff, moist snuff, and chewing
			 tobacco.
			(44)Smoking
			 articleThe term smoking article means any
			 tobacco-containing article that is intended, when used by a consumer, to be
			 burned or otherwise to employ heat to produce a vapor, aerosol, or smoke
			 that—
				(A)incorporates
			 components of tobacco or derived from tobacco; and
				(B)is intended to be
			 inhaled by the user.
				(45)StateThe
			 term State means any State of the United States and, except as
			 otherwise specifically provided, includes any Indian tribe or tribal
			 organization, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 the Virgin Islands, American Samoa, Wake Island, Midway Island, Kingman Reef,
			 Johnston Atoll, the Northern Marianas, and any other trust territory or
			 possession of the United States.
			(46)TarThe
			 term tar means nicotine-free dry particulate matter as defined in
			 ISO 4387, entitled Cigarettes—Determination of total and nicotine-free
			 dry particulate matter using a routine analytical smoking
			 machine.
			(47)TobaccoThe
			 term tobacco means a tobacco plant or any part of a harvested
			 tobacco plant intended for use in the production of a tobacco product,
			 including leaf, lamina, stem, or stalk, whether in green, cured, or aged form,
			 whether in raw, treated, or processed form, and whether or not combined with
			 other materials, including any by-product, extract, extracted pulp material, or
			 any other material (other than purified nicotine) derived from a tobacco plant
			 or any component thereof, and including strip, filler, stem, powder, and
			 granulated, blended, or reconstituted forms of tobacco.
			(48)Tobacco
			 productThe term tobacco product means—
				(A)the singular of
			 the term tobacco products, as defined in section 5702(c) of the
			 Internal Revenue Code of 1986;
				(B)any other product
			 that contains tobacco as a principal ingredient and that, because of its
			 appearance, type, or the tobacco used in the product, or its packaging and
			 labeling, is likely to be offered to, or purchased by, consumers as a tobacco
			 product as described in subparagraph (A); and
				(C)any form of
			 tobacco or any construct incorporating tobacco, intended for human consumption,
			 whether by—
					(i)placement in the
			 oral or nasal cavity;
					(ii)inhalation of
			 vapor, aerosol, or smoke; or
					(iii)any other
			 means.
					(49)Tobacco
			 product categoryThe term tobacco product category
			 means a type of tobacco product characterized by its composition, components,
			 and intended use, and includes tobacco products classified as cigarettes, loose
			 tobacco for roll-your-own tobacco products, little cigars, cigars, pipe
			 tobacco, moist snuff, dry snuff, chewing tobacco, and other forms of tobacco
			 products (which are treated in this Act collectively as a single
			 category).
			(50)Tobacco
			 product communicationThe term tobacco product
			 communication means any means, medium, or manner for providing
			 information relating to any tobacco product, including face-to-face
			 interaction, mailings by postal service or courier to an individual who is an
			 addressee, and electronic mail to an individual who is an addressee.
			(51)Tobacco
			 product manufacturerThe term tobacco product
			 manufacturer means an entity that directly—
				(A)manufactures a
			 tobacco product that is intended to be distributed commercially in the United
			 States, including a tobacco product intended to be distributed commercially in
			 the United States through an importer;
				(B)is the first
			 purchaser for resale in the United States of tobacco products manufactured
			 outside the United States for distribution commercially in the United States;
			 or
				(C)is a successor or
			 assign of any of the foregoing.
				(52)ToxicantThe
			 term toxicant means a chemical or physical agent that produces an
			 adverse biological effect.
			(53)Transit
			 advertisementsThe term transit advertisements means
			 advertising on or within private or public vehicles and all advertisements
			 placed at, on, or within any bus stop, taxi stand, transportation waiting area,
			 train station, airport, or any similar location.
			(54)Tribal
			 organizationalThe term tribal organization has the
			 meaning given such term by section 4(1) of the Indian Self Determination and
			 Education Assistance Act (25 U.S.C. 450b(l)).
			(55)United
			 StatesThe term United States means the several
			 States, as defined in this Act.
			(56)Vending
			 machineThe term vending machine means any
			 mechanical, electric, or electronic self-service device that, upon insertion of
			 money, tokens, or any other form of payment, automatically dispenses tobacco
			 products.
			(57)Video game
			 arcadeThe term video game arcade means an
			 entertainment establishment primarily consisting of video games (other than
			 video games intended primarily for use by adults) or pinball machines.
			(58)YouthThe
			 term youth means any individual who is not an adult.
			IGeneral
			 provisions
			101.Establishment
			 of the Tobacco Regulatory Agency
				(a)Establishment
			 of AgencyThere is established within the Department of Health
			 and Human Services the Tobacco Regulatory Agency. The Agency shall not be part
			 of the Food and Drug Administration, and shall not in any way be under the
			 authority of the Commissioner of Food and Drugs.
				(b)Agency head;
			 regulations; cost-benefit analysis
					(1)In
			 generalThe Agency shall be headed by an Administrator, to be
			 appointed by the President with the advice and consent of the Senate, who shall
			 have the authority provided under this Act, perform the functions that relate
			 to the subject matter of this Act, and have the authority to promulgate
			 regulations for the efficient enforcement of this Act.
					(2)RegulationsIn
			 promulgating regulations under section 107, section 108, or section 502(c), or
			 any regulation that is likely to have an annual effect on the economy of
			 $50,000,000 or more, or have a material adverse effect on adult users of
			 tobacco products, tobacco product manufacturers, distributors or retailers, the
			 Administrator shall—
						(A)determine the
			 technological and economic ability of parties that would be required to comply
			 with the regulation involved to comply with such regulation;
						(B)consider
			 experience gained under any similar relevant regulations at the Federal or
			 State level; and
						(C)determine the
			 reasonableness of the relationship between the costs of complying with such
			 regulation and the public health benefits to be achieved by such
			 regulation.
						102.Exclusion of
			 other regulatory programs
				(a)Exclusion of
			 tobacco products and nicotine-containing products from the Federal Food, Drug,
			 and Cosmetic ActNo tobacco product or nicotine-containing
			 product shall be regulated as a food, drug, or device under subsection (f),
			 (g), or (h) of section 201, or chapter IV or V, of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321(f), (g), or (h), 341 et seq., and 351 et seq.),
			 except that any tobacco product commercially distributed domestically and any
			 nicotine-containing product commercially distributed domestically shall be
			 subject to chapter V of such Act if the manufacturer or a distributor of such
			 product markets it with an explicit claim that the product is intended for use
			 in the cure, mitigation, treatment, or prevention of disease in man or other
			 animals, within the meaning of section 201(g)(1)(C) or section 201(h)(2) of
			 such Act.
				(b)Limitation on
			 effect of this ActNothing in this Act shall be construed
			 to—
					(1)establish a
			 precedent with respect to any other industry, situation, circumstance, or legal
			 action; or
					(2)affect any action
			 pending in any Federal, State, or tribal court, or any agreement, consent
			 decree, or contract of any kind.
					(c)Exclusions from
			 authority of AdministratorThe authority granted to the
			 Administrator under this Act shall not apply to—
					(1)raw tobacco that
			 is not in the possession or control of a tobacco product manufacturer;
					(2)raw tobacco that
			 is grown for a tobacco product manufacturer by a grower, and that is in the
			 possession of that grower or of a person that is not a tobacco product
			 manufacturer and is within the scope of subparagraphs (A) through (F) of
			 paragraph (3); or
					(3)the activities,
			 materials, facilities, or practices of persons that are not tobacco product
			 manufacturers and that are—
						(A)producers of raw
			 tobacco, including tobacco growers;
						(B)tobacco
			 warehouses, and other persons that receive raw tobacco from growers;
						(C)tobacco grower
			 cooperatives;
						(D)persons that cure
			 raw tobacco;
						(E)persons that
			 process raw tobacco; and
						(F)persons that
			 store raw tobacco for aging.
						If a
			 producer of raw tobacco is also a tobacco product manufacturer, an affiliate of
			 a tobacco product manufacturer, or a person producing raw tobacco for a tobacco
			 product manufacturer, then that producer shall be subject to this Act only to
			 the extent of that producer’s capacity as a tobacco product
			 manufacturer.103.Existing
			 Federal laws maintained
				(a)In
			 generalExcept as otherwise
			 amended or repealed by this Act, all Federal laws in effect on the effective
			 date of this Act that regulate tobacco, tobacco products, or tobacco product
			 manufacturers shall remain in effect. Such laws shall include—
					(1)the Federal
			 Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.);
					(2)the Comprehensive
			 Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4401 et seq.);
					(3)section 1926 of
			 the Public Health Service Act (42 U.S.C. 300x–26); and
					(4)those laws
			 authorizing the regulation of tobacco, tobacco products, or tobacco product
			 manufacturers by the Federal Trade Commission, the Department of Agriculture,
			 the Environmental Protection Agency, the Internal Revenue Service, and the
			 Alcohol and Tobacco Tax and Trade Bureau of the Department of the
			 Treasury.
					(b)RepealsThe
			 following provisions shall be repealed—
					(1)Section 6 of the
			 Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335).
					(2)Section 2(f) of
			 the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C.
			 4401(f)).
					104.Proceedings in
			 the name of the United States; subpoenas; preemption of State and local law; no
			 private right of actionIn
			 carrying out the purpose described in 2(13) the following shall apply:
				(1)All proceedings
			 for the enforcement, or to restrain violations, of this Act shall be by and in
			 the name of the United States. Subpoenas for witnesses who are required to
			 attend a court of the United States, in any district, may be enforceable in any
			 other district in any proceeding under this section. No State, or political
			 subdivision thereof, may proceed or intervene in any Federal or State court
			 under this Act or under any regulation promulgated under this Act, or allege
			 any violation thereof, except a violation by the Administrator. Nothing in this
			 Act shall be construed to create a right of action by any private person for
			 any violation of any provision of this Act or of any regulation promulgated
			 under this Act.
				(2)With respect to
			 any subject matter covered by this Act or by any regulation promulgated under
			 this Act, no conflicting requirement or prohibition shall be imposed under
			 State or local law upon any tobacco product manufacturer or distributor.
				(3)Paragraph (2)
			 shall not apply to any requirement or prohibition imposed under State or local
			 law prior to December 31, 2009.
				105.Advisory
			 committees
				(a)EstablishmentThe
			 Administrator shall establish advisory committees for purposes required by this
			 Act and otherwise as the Administrator determines appropriate.
				(b)Composition
					(1)In
			 generalAn advisory committee established under this Act shall be
			 composed of 11 members, of whom—
						(A)3 members shall
			 be officers or employees of the Federal Government, or a State or local
			 government;
						(B)3 members shall
			 be representatives of the interests of scientific and health
			 professionals;
						(C)2 members shall

			 be representatives of the interests of the general public; and
						(D)3 members shall
			 be representatives of the tobacco products manufacturing industry, of which, 1
			 such member shall be a representative of small businesses.
						(2)Administrative
			 provisionsThe Administrator shall designate the chairperson of
			 each advisory committee under this Act from among its members, shall furnish
			 any such advisory committee with clerical and other assistance, and shall
			 establish for all members (other than those who are employees of the Federal
			 Government), appropriate compensation and travel expenses, as authorized by
			 section 7503 of title 5, United States Code.
					106.Illicit
			 trade
				(a)No action To
			 increase illicit tradeThe Administrator shall not promulgate any
			 regulation or take any other action under this Act that has the effect
			 of—
					(1)increasing
			 illicit trade involving tobacco or any tobacco product; or
					(2)making affected
			 tobacco products unacceptable to a substantial number of the current users of
			 such products, thereby creating a substantial risk that such users will resort
			 to illicit tobacco products, or tobacco products that are otherwise
			 noncompliant or unlawful.
					(b)Study and
			 report
					(1)StudyThe
			 Administration shall, after consultation with other relevant agencies, conduct
			 a study of trade in tobacco products that involves the passage of such products
			 either from or to any foreign country across any border of the United States,
			 to—
						(A)collect data on
			 such trade in tobacco products, including illicit trade involving tobacco
			 products, and make recommendations on the monitoring of such trade;
						(B)collect data on
			 any advertising intended to be broadcast, transmitted, or distributed from the
			 United States to another country and make recommendations on how to prevent or
			 eliminate, and what technologies could help facilitate the elimination of, such
			 advertising; and
						(C)collect data on
			 such trade in tobacco products by a person that is not—
							(i)a
			 participating manufacturer (as that term is defined in section II(jj) of the
			 Master Settlement Agreement of November 23, 1998, between certain of the States
			 and certain tobacco product manufacturers); or
							(ii)an
			 affiliate or subsidiary of a participating manufacturer.
							(2)ReportNot
			 later than 18 months after the effective date of this Act, the Administrator
			 shall submit to the Secretary, and the appropriate committees of Congress, a
			 report concerning the study conducted under paragraph (1).
					107.Adulterated
			 tobacco productsA tobacco
			 product shall be deemed to be adulterated—
				(1)if such product
			 bears or contains any poisonous or deleterious substance other than—
					(A)tobacco;
					(B)a substance
			 naturally present in tobacco;
					(C)a pesticide or
			 fungicide chemical residue in or on tobacco if such pesticide or fungicide
			 chemical is registered by the Environmental Protection Agency for use on
			 tobacco in the United States; or
					(D)in the case of
			 imported tobacco, a residue of a pesticide or fungicide chemical that—
						(i)is
			 approved for use in the country of origin of the tobacco; or
						(ii)has not been
			 banned, and the registration of which has not been canceled, by the
			 Environmental Protection Agency for use on tobacco in the United States that
			 may render it injurious to health, but in the event that the substance is not
			 an added substance, such tobacco product shall not be considered adulterated
			 under this subsection if the quantity of such substance in such tobacco product
			 does not ordinarily render it injurious to health;
						(2)if there is
			 significant scientific agreement that, as a result of the tobacco that such
			 product contains, such product presents a risk to human health that is
			 materially higher than the risk presented by—
					(A)such product on
			 the effective date of this Act; or
					(B)if such product
			 was not distributed commercially domestically on that date, by comparable
			 tobacco products of the same style and within the same category that were
			 commercially distributed domestically on that date;
					(3)if such product
			 has been prepared, packed, or held under unsanitary conditions whereby it may
			 have become contaminated with filth;
				(4)if the package of
			 such product is composed, in whole or in part, of any poisonous or deleterious
			 substance that may render the contents injurious to health;
				(5)if the tar yield
			 of such product is in violation of section 502; or
				(6)if such product
			 is not in compliance with the standard prescribed by section 803.
				108.Misbranded
			 tobacco productsA tobacco
			 product shall be deemed to be misbranded—
				(1)if the labeling
			 of such product is false or misleading in any particular;
				(2)if such product
			 is in package form unless the product bears a label containing—
					(A)an identification
			 of the type of product, by the common or usual name of such type of
			 product;
					(B)an accurate
			 statement of the quantity of the contents in the package in terms of weight,
			 measure, or numerical count, except that reasonable variations shall be
			 permitted, and exemptions as to small packages shall be established by
			 regulations promulgated by the Administrator;
					(C)the name and
			 place of business of the tobacco product manufacturer, packer, or distributor;
			 and
					(D)the information
			 required by section 601(c) and (e) or section 602(c) and (e), as
			 applicable;
					(3)if any word,
			 statement, or other information required by or under authority of this Act to
			 appear on the label, labeling, or advertising of such product is not
			 prominently placed thereon with such conspicuousness (as compared with other
			 words, statements, or designs on the label, labeling, or advertising, as
			 applicable) and in such terms as to render it reasonably likely to be read and
			 understood by the ordinary individual under customary conditions of purchase
			 and use;
				(4)if any word,
			 statement, or other information is required by this Act to appear on the label
			 of such product, unless such word, statement, or other information also appears
			 on the outside container or wrapper, if any, of the retail package of such
			 tobacco product, or is easily legible through the outside container or
			 wrapper;
				(5)if such product
			 was manufactured, prepared, or processed in an establishment not duly
			 registered under section 109, if such product was not included in a list
			 required by section 109, or if a notice or other information with respect to
			 such product was not provided as required by section 109;
				(6)if the packaging,
			 labeling, or advertising of such product is in violation of this Act or of an
			 applicable regulation promulgated in accordance with this Act;
				(7)if such product
			 contains tobacco or another ingredient as to which a required disclosure under
			 this Act was not made;
				(8)if such product
			 is labeled or advertised, or the tobacco contained in such product is
			 advertised, as—
					(A)containing
			 no additives or any substantially similar term, unless the
			 labeling or advertising, as applicable, also contains, clearly and prominently,
			 the following disclosure: “No additives in our tobacco does NOT mean safer”;
			 or
					(B)being
			 natural, or any substantially similar term, unless the labeling
			 or advertising, as applicable, also contains, clearly and prominently, the
			 following disclosure: “Natural does NOT mean safer”;
					(9)if in the
			 labeling or advertising of such product a term descriptive of the tobacco in
			 the tobacco product is used otherwise than in accordance with a sanction or
			 approval granted by a Federal agency;
				(10)if with respect
			 to such product a disclosure required by section 603 was not made;
				(11)if with respect
			 to such product a certification required by section 803 was not submitted or is
			 materially false or misleading; or
				(12)if the
			 manufacturer or distributor of such product made with respect to the product a
			 claim prohibited by section 301.
				109.Registration
			 and listing
				(a)DefinitionsIn
			 this section:
					(1)Manufacture,
			 preparation, or processionThe term manufacture,
			 preparation, or processing includes repackaging or otherwise changing
			 the container, wrapper, or label of any tobacco product package other than the
			 carton in furtherance of the distribution of the tobacco product from the
			 original place of manufacture to the person that makes final delivery or sale
			 to the ultimate consumer or user. Such term shall not include the addition of a
			 tax marking or other marking required by law to an already packaged tobacco
			 product.
					(2)NameThe
			 term name includes, in the case of a partnership, the name of the
			 general partner and, in the case of a privately held corporation, the name of
			 the chief executive officer of the corporation and the State of
			 incorporation.
					(b)Annual
			 registrationNot later than December 31, 2010, and December 31 of
			 each year thereafter, a person that owns or operates any establishment in any
			 State engaged in the manufacture, preparation, or processing of a tobacco
			 product or products for commercial distribution domestically shall register
			 with the Administrator its name, places of business, and all such
			 establishments.
				(c)New
			 producersA person, upon first engaging, for commercial
			 distribution domestically, in the manufacture, preparation, or processing of a
			 tobacco product or products in any establishment that it owns or operates in
			 any State, shall immediately register with the Administrator its name, places
			 of business, and such establishment.
				(d)Registration of
			 foreign establishments
					(1)In
			 generalNot later than December 31, 2010, and December 31 of each
			 year thereafter, a person that, within any foreign country, owns or operates
			 any establishment engaged in the manufacture, preparation, or processing of a
			 tobacco product that is imported or offered for import into the United States
			 shall, through electronic means or otherwise as permitted by the Administrator,
			 register with the Administrator the name and place of business of each such
			 establishment, the name of the United States agent for the establishment, and
			 the name of each importer of such tobacco product in the United States that is
			 known to such person.
					(2)Other
			 informationA person described in paragraph (1) shall, in
			 addition to the information required under paragraph (1), provide the
			 information required by subsection (j), including sales made by mail or through
			 the Internet, or other electronic means.
					(3)Cooperative
			 agreementsThe Administrator may enter into cooperative
			 arrangements with officials of foreign countries to ensure that adequate and
			 effective means are available for purposes of determining, from time to time,
			 whether tobacco products manufactured, prepared, or processed by an
			 establishment described in paragraph (1), if imported or offered for import
			 into the United States, shall be refused admission on any of the grounds set
			 forth in section 708.
					(e)Additional
			 establishmentsA person duly registered in accordance with the
			 preceding subsections of this section shall immediately register with the
			 Administrator any additional establishment that it owns or operates and in
			 which it begins the manufacture, preparation, or processing of a tobacco
			 product or products for commercial distribution domestically or for import into
			 the United States.
				(f)Exclusions from
			 application of this sectionThe preceding subsections of this
			 section shall not apply to—
					(1)persons that
			 manufacture, prepare, or process tobacco products solely for use in research,
			 teaching, chemical or biological analysis, or export; or
					(2)such other
			 classes of persons as the Administrator may by regulation exempt from the
			 application of this section upon a finding that registration by such classes of
			 persons in accordance with this section is not necessary for the protection of
			 the public health.
					(g)Inspection of
			 premisesAn establishment registered with the Administrator
			 pursuant to this section shall be subject to inspection pursuant to section
			 706. An established described in the preceding sentence that is engaged in the
			 manufacture, preparation, or processing of a tobacco product or products shall
			 be inspected under section 706 by 1 or more officers or employees duly
			 designated by the Administrator at least once in the 2-year period beginning
			 with the date of registration of such establishment pursuant to this section
			 and at least once in every successive 2-year period thereafter, except that the
			 inspection of establishments outside the United States may be conducted by
			 other personnel pursuant to a cooperative arrangement under subsection
			 (d)(3).
				(h)Filing of lists
			 of tobacco products manufactured, prepared, or processed by registrants;
			 statements; accompanying disclosures
					(1)Filing of
			 listsA person that registers with the Administrator under
			 subsection (b), (c), (d), or (e) shall, at the time of such registration, file
			 with the Administrator a list of all brand styles (with each brand style in
			 each list listed by the common or usual name of the tobacco product category to
			 which it belongs and by any proprietary name) that are being manufactured,
			 prepared, or processed by such person for commercial distribution domestically
			 or for import into the United States, and that such person has not included in
			 any list of tobacco products filed by such person with the Administrator under
			 this paragraph or paragraph (2) prior to such time of registration. Such list
			 shall be prepared in such form and manner as the Administrator may prescribe,
			 and shall be accompanied by the label for each such brand style and a
			 representative sampling of any other labeling and advertising for each such
			 brand style.
					(2)Reports of
			 informationA person that registers with the Administrator under
			 this section (referred in this paragraph as the registrant)
			 shall report to the Administrator, not later than August 30 the preceding
			 6-month period from January through June, and not later than February 28 (or 29
			 as applicable) for the preceding 6-month period from July through December,
			 each year the following information:
						(A)A list of each
			 brand style introduced by the registrant for commercial distribution
			 domestically or for import into the United States that has not been included in
			 any list previously filed by such registrant with the Administrator under this
			 subparagraph or paragraph (1). A list under this subparagraph shall list a
			 brand style by the common or usual name of the tobacco product category to
			 which it belongs and by any proprietary name, and shall be accompanied by the
			 other information required by paragraph (1).
						(B)If, subsequent to
			 the date on which the registrant last made a report under this paragraph (or if
			 such registrant has not previously made a report under this paragraph, after
			 the effective date of this Act), such registrant has discontinued the
			 manufacture, preparation, or processing for commercial distribution
			 domestically or for import into the United States of a brand style included in
			 a list filed by such registrant under subparagraph (A) or paragraph (1), notice
			 of such discontinuance, the date of such discontinuance, and the identity (by
			 the common or usual name of the tobacco product category to which it belongs
			 and by any proprietary name) of such tobacco product.
						(C)If, subsequent to
			 the date on which the registrant reported pursuant to subparagraph (B) a notice
			 of discontinuance of a tobacco product, the registrant has resumed the
			 manufacture, preparation, or processing for commercial distribution
			 domestically or for import into the United States of that brand style, notice
			 of such resumption, the date of such resumption, the identity of such brand
			 style (by the common or usual name of the tobacco product category to which it
			 belongs and by any proprietary name), and the other information required by
			 paragraph (1), unless the registrant has previously reported such resumption to
			 the Administrator pursuant to this subparagraph.
						(D)Any material
			 change in any information previously submitted pursuant to this paragraph or
			 paragraph (1).
						(i)Electronic
			 registrationA registration under subsection (b), (c), (d), or
			 (e) (including the submission of updated information) shall be submitted to the
			 Administrator by electronic means, unless the Administrator grants a request
			 for a waiver of such requirement because the use of electronic means is not
			 reasonable for the person requesting such waiver.
				110.Effective
			 dateExcept as otherwise
			 specifically provided, this Act shall be effective on the date of enactment of
			 this Act.
			IIRestrictions on
			 youth access to tobacco products and exposure of youth to tobacco product
			 marketing and advertising
			201.Prohibitions
			 on youth targetingEffective
			 18 months after the date of enactment of this Act, no person shall engage in
			 any of the following activities or practices in the advertising, promotion, or
			 marketing of any tobacco product:
				(1)The use, or
			 causing the use, of any cartoon in the advertising, promoting, packaging, or
			 labeling of any tobacco product.
				(2)The use, or
			 causing the use, of any human image in the advertising, promoting, packaging,
			 or labeling of any tobacco product, except for the following:
					(A)The use, or
			 continued use, in advertising, promoting, marketing, packaging, or labeling of
			 any human image appearing on a tobacco product package before December 31,
			 2009.
					(B)The use, or
			 continued use, of a human image in the advertising, promoting, or marketing of
			 a tobacco product, if conducted solely in an adult-only facility or
			 facilities.
					(C)The use, or
			 continued use, of a human image in a tobacco product communication means
			 directed solely to persons that the tobacco product manufacturer has a
			 good-faith belief are age-verified adults.
					(3)The advertising
			 of tobacco products in any magazine or newspaper intended for distribution to
			 the general public.
				(4)The engaging in
			 any brand name sponsorship in the United States, other than a brand name
			 sponsorship occurring solely in an adult-only facility or facilities.
				(5)The engaging in
			 any brand name sponsorship of any event in the United States in which any paid
			 participants or contestants are youth.
				(6)The sponsoring of
			 any athletic event between opposing teams in any football, basketball,
			 baseball, soccer, or hockey league.
				(7)(A)The securing of a
			 right, by agreement, to name any stadium or arena located within the United
			 States with a brand name; or
					(B)otherwise causing a stadium or arena
			 located within the United States to be named with a brand name.
					(8)The securing of a
			 right by agreement pursuant to which payment is made or other consideration is
			 provided to use a brand name in association with any football, basketball,
			 baseball, soccer, or hockey league, or any team involved in any such
			 league.
				(9)The use of, or
			 causing the use of, by agreement requiring the payment of money or other
			 consideration, a brand name with any nationally recognized or nationally
			 established trade name or brand designation of any non-tobacco item or service,
			 or any nationally recognized or nationally established sports team,
			 entertainment group or individual celebrity for purposes of advertising, except
			 for an agreement between or among persons that enter into such agreement for
			 the sole purpose of avoiding infringement claims.
				(10)The license,
			 express authorization, or otherwise causing of any person to use or advertise
			 within the United States any brand name in a manner that—
					(A)does not pertain
			 to a tobacco product; or
					(B)causes that
			 person to use the brand name to advertise, promote, package or label,
			 distribute, or sell any product or service that is not a tobacco
			 product.
					(11)The marketing,
			 distribution, offering, selling, licensing, or authorizing of, or the causing
			 to be marketed, distributed, offered, sold, licensed, or authorized, any
			 apparel or other merchandise bearing a brand name, except—
					(A)apparel or other
			 merchandise that is used by individuals representing a tobacco product
			 manufacturer within an adult-only facility and that is not distributed, by sale
			 or otherwise, to any member of the general public;
					(B)apparel or
			 merchandise provided to an adult employee of a tobacco product manufacturer for
			 use by such employee;
					(C)items or
			 materials used to hold or display tobacco products at retail;
					(D)items or
			 materials the sole function of which is to advertise tobacco products;
					(E)written or
			 electronic publications;
					(F)coupons or other
			 items used by adults solely in connection with the purchase of tobacco
			 products;
					(G)that the
			 composition, structure, form, or appearance of any tobacco product, package,
			 label, or labeling shall not be affected by the prohibitions of this paragraph;
			 and
					(H)that no person
			 shall be required to retrieve, collect, or otherwise recover any item or
			 material that was marketed, distributed, offered, sold, licensed, or caused to
			 be marketed, distributed, offered, sold, or licensed by such person;
					(12)The
			 distribution, or causing the distribution, of any free sample domestically,
			 except in an adult-only facility or facilities to individuals who are
			 age-verified adults.
				(13)The making of,
			 or causing to be made, any payment or the payment of, or causing to be paid,
			 any other consideration to any other person to use, display, make reference to,
			 or use as a prop in any performance medium any tobacco product, tobacco product
			 package, advertisement for a tobacco product, or any other item bearing a brand
			 name. For the purposes of this paragraph, the terms performance
			 medium and performance media mean any motion picture,
			 television show, theatrical production or other live performance, live or
			 recorded performance of music, commercial film or video, or video game. This
			 paragraph shall not apply to the following:
					(A)Performance media
			 for which the audience or viewers are within 1 or more adult-only facilities,
			 if such performance media are not audible or visible to persons outside such
			 adult-only facility or facilities.
					(B)Performance media
			 not intended to be heard or viewed by the general public.
					(C)Instructional
			 performance media that concern tobacco products and their use, and that are
			 intended to be heard or viewed only by, or provided only to, age-verified
			 adults.
					(D)Performance media
			 used in tobacco product communications to age-verified adults.
					(14)Engaging in
			 outdoor advertising or transit advertisements of tobacco products within the
			 United States, except for the following:
					(A)Advertising that
			 is within an adult-only facility.
					(B)The use of
			 outdoor advertising for purposes of identification of an adult-only facility,
			 to the extent that such outdoor advertising is placed at the site, premises, or
			 location of the adult-only facility.
					(C)The use of
			 outdoor advertising in identifying a brand name sponsorship at an adult-only
			 facility, if such outdoor advertising—
						(i)is
			 placed at the site, premises, or location of the adult-only facility where such
			 brand name sponsorship will occur no more than 30 days before the start of the
			 initial sponsored event; and
						(ii)is
			 removed within 10 days after the end of the last sponsored event.
						(15)The distribution
			 or sale domestically of any package or other container of cigarettes containing
			 fewer than 20 cigarettes.
				(16)The advertising
			 of tobacco products on any broadcast, cable, or satellite transmission to a
			 television or radio receiver, or other medium of electronic communication
			 subject to the jurisdiction of the Federal Communications Commission, except
			 electronic communications—
					(A)contained on
			 log-in or home pages containing no tobacco product advertising other than brand
			 name identification;
					(B)in an adult-only
			 facility or facilities;
					(C)through the
			 Internet or other individual user-accessible electronic communication means,
			 including websites accessible using the Internet, if the advertiser takes
			 reasonable action to restrict access to individuals who are adults by—
						(i)requiring
			 individuals accessing such electronic communications to be age-verified adults;
			 and
						(ii)making
			 good-faith efforts to verify that such individuals are adults.
						(17)The distribution
			 or sale of tobacco products directly to consumers by mail or courier, unless
			 the person receiving purchase requests for tobacco products takes reasonable
			 action to prevent delivery to individuals who are not adults by—
					(A)requiring that
			 the addressees of the tobacco products be age-verified adults;
					(B)making good faith
			 efforts to verify that such addressees are adults; and
					(C)addressing the
			 tobacco products delivered by mail, courier or common carrier to a physical
			 address and not a post office box.
					(18)The providing of
			 any gift of a non-tobacco product, except matches, in connection with the
			 purchase of a tobacco product.
				(19)The engaging in
			 the sponsorship or promotion, or causing the sponsorship or promotion, of any
			 consumer sweepstakes, contest, drawing, or similar activity resulting in the
			 award of a prize in connection with advertising.
				(20)The offering,
			 promoting, conducting, or authorizing, or causing to be offered, promoted,
			 conducted, or authorized, any consumer sweepstakes, drawing, contest, or other
			 activity resulting in the awarding of a prize, based on redemption of a
			 proof-of-purchase, coupon, or other item awarded as a result of the purchase or
			 use of a tobacco product.
				(21)The making of,
			 or causing to be made, any payment or the payment of, or causing to be paid,
			 any other consideration, to any other person with regard to the display or
			 placement of any cigarettes, or any advertising for cigarettes, in any retail
			 establishment that is not an adult-only facility.
				202.State law
			 regarding sale of tobacco products to individuals under age of 18Section 1926 of the Public Health Service
			 Act (42 U.S.C. 300x–26) is amended by adding at the end the following:
				
					(e)Elements of
				State distribution law
						(1)In
				generalSubject to paragraphs (2) and (3), for fiscal year 2010
				and each subsequent fiscal year, the Secretary shall reduce, as provided for in
				subsection (h), the amount of any grant under section 1921 for any State that
				does not have in effect a law with substantially the following
				provisions:
							
								1.Distribution to
				  minors
									(a)No person shall
				  distribute a tobacco product to an individual under 18 years of age or a
				  different minimum age established under State law. A person who violates this
				  subsection shall be liable for a civil money penalty of not less than $25 nor
				  more than $125 for each violation of this subsection.
									(b)The employer of
				  an employee who has violated subsection (a) twice while in the employ of such
				  employer shall be liable for a civil money penalty of $125 for each subsequent
				  violation by such employee.
									(c)It shall be a
				  defense to a charge brought under subsection (a) that—
										(1)the
				  defendant—
											(A)relied upon proof
				  of age that appeared on its face to be valid in accordance with the Federal
				  Tobacco Act of 2009;
											(B)had complied with
				  the requirements of section 5 and, if applicable, section 7; or
											(C)relied upon a
				  commercially available electronic age verification service to confirm that the
				  person was an age-verified adult; or
											(2)the individual to
				  whom the tobacco product was distributed was at the time of the distribution
				  used in violation of subsection 8(b).
										2.Purchase,
				  receipt, or possession by minors prohibited
									(a)An individual
				  under 18 years of age or a different minimum age established under State law
				  shall not purchase or attempt to purchase, receive or attempt to receive,
				  possess or attempt to possess, a tobacco product. An individual who violates
				  this subsection shall be liable for a civil money penalty of not less than $25
				  nor more than $125 for each such violation, and shall be required to perform
				  not less than 4 hours nor more than 10 hours of community service. Upon the
				  second or each subsequent violation of this subsection, such individual shall
				  be required to perform not less than 8 hours nor more than 20 hours of
				  community service.
									(b)A law enforcement
				  agency, upon determining that an individual under 18 years of age or a
				  different minimum age established under State law allegedly purchased,
				  received, possessed, or attempted to purchase, receive, or possess, a tobacco
				  product in violation of subsection (a) shall notify the individual’s parent or
				  parents, custodian, or guardian as to the nature of the alleged violation if
				  the name and address of a parent or parents, guardian, or custodian is
				  reasonably ascertainable by the law enforcement agency. The notice required by
				  this subsection shall be made not later than 48 hours after the individual who
				  allegedly violated subsection (a) is cited by such agency for the violation.
				  The notice may be made by any means reasonably calculated to give prompt actual
				  notice, including notice in person, by telephone, or by first-class
				  mail.
									(c)Subsection (a)
				  shall not be construed to prohibit an individual under 18 years of age or a
				  different minimum age established under State law from possessing a tobacco
				  product during regular working hours and in the course of such individual’s
				  employment if the tobacco product is not possessed for such individual’s
				  consumption.
									3.Out-of-package
				  distributionIt shall be
				  unlawful for any person to distribute cigarettes or a smokeless tobacco product
				  other than in an unopened package that complies in full with section 108 of the
				  Federal Tobacco Act of 2009. A person who distributes a cigarette or a
				  smokeless tobacco product in violation of this section shall be liable for a
				  civil money penalty of not less than $25 nor more than $125 for each such
				  violation.
								4.SignageIt shall be unlawful for any person who
				  sells tobacco products over-the-counter to fail to post conspicuously on the
				  premises where such person sells tobacco products over-the-counter a sign
				  communicating that—
									(1)the sale of
				  tobacco products to individuals under 18 years of age or a different minimum
				  age established under State law is prohibited by law;
									(2)the purchase of
				  tobacco products by individuals under 18 years of age or a different minimum
				  age established under State law is prohibited by law; and
									(3)proof of age may
				  be demanded before tobacco products are sold.
									A person
				  who fails to post a sign that complies fully with this section shall be liable
				  for a civil money penalty of not less than $25 nor more than $125.5.Notification of
				  employees
									(a)Not later than
				  180 days of the effective date of this Act, a person engaged in the business of
				  selling tobacco products at retail shall implement a program to notify each
				  employee employed by that person who sells tobacco products at retail
				  that—
										(1)the sale or other
				  distribution of tobacco products to any individual under 18 years of age or a
				  different minimum age established under State law, and the purchase, receipt,
				  or possession of tobacco products in a place open to the public by any
				  individual under 18 years of age or a different minimum age established under
				  State law, is prohibited; and
										(2)out-of-package
				  distribution of cigarettes and smokeless tobacco products is prohibited.
										Any
				  employer failing to provide the required notice to any employee shall be liable
				  for a civil money penalty of not less than $25 nor more than $125 for each such
				  violation.(b)It shall be a
				  defense to a charge that an employer violated subsection (a) that the employee
				  acknowledged receipt, either in writing or by electronic means, prior to the
				  alleged violation, of a statement in substantially the following form: I
				  understand that State law prohibits the distribution of tobacco products to
				  individuals under 18 years of age or a different minimum age established under
				  State law and out-of-package distribution of cigarettes and smokeless tobacco
				  products, and permits a defense based on evidence that a prospective
				  purchaser’s proof of age was reasonably relied upon and appeared on its face to
				  be valid. I understand that if I sell, give, or voluntarily provide a tobacco
				  product to an individual under 18 years of age or a different minimum age
				  established under State law, I may be found responsible for a civil money
				  penalty of not less than $25 nor more than $125 for each violation. I promise
				  to comply with this law.
									(c)If an employer is
				  charged with a violation of subsection (a) and the employer uses as a defense
				  to such charge the defense provided by subsection (b), the employer shall be
				  deemed to be liable for such violation if such employer pays the penalty
				  imposed on the employee involved in such violation or in any way reimburses the
				  employee for such penalty.
									6.Self-service
				  displays
									(a)It shall be
				  unlawful for any person who sells tobacco products over-the-counter at retail
				  to maintain packages of such products in any location accessible to customers
				  that is not under the control of a cashier or other employee during regular
				  business hours. This subsection shall not apply to any adult-only
				  facility.
									(b)Any person who
				  violates subsection (a) shall be liable for a civil money penalty of not less
				  than $25 nor more than $125 for each such violation, except that no person
				  shall be responsible for more than one violation per day at any one retail
				  store.
									7.Distribution by
				  mail or courier
									(a)It shall be
				  unlawful to distribute or sell tobacco products directly to consumers by mail
				  or courier, unless the person receiving such purchase requests for tobacco
				  products takes reasonable action to prevent delivery to individuals who are not
				  adults by—
										(1)requiring that
				  addressees of the tobacco products be age-verified adults;
										(2)making good faith
				  efforts to verify that such addressees have attained the minimum age for
				  purchase of tobacco products established by the respective States wherein the
				  addresses of the addressees are located; and
										(3)addressing the
				  tobacco products delivered by mail or courier to a physical addresses and not
				  to post office boxes.
										(b)Any person who
				  violates subsection (a) shall be liable for a civil money penalty of not less
				  than $25 nor more than $125 for each such violation.
									8.Random
				  unannounced inspections; reporting; and compliance
									(a)The State Police,
				  or a local law enforcement authority duly designated by the State Police, shall
				  enforce this Act in a manner that can reasonably be expected to reduce the
				  extent to which tobacco products are distributed to individuals under 18 years
				  of age or a different minimum age established under State law and shall conduct
				  random, unannounced inspections in accordance with the procedures set forth in
				  this Act and in regulations issued under section 1926 of the Public Health
				  Service Act (42 U.S.C. 300x–26).
									(b)The State may
				  engage an individual under 18 years of age or a different minimum age
				  established under State law to test compliance with this Act, except that such
				  an individual may be used to test compliance with this Act only if the testing
				  is conducted under the following conditions:
										(1)Prior to the use
				  of any individual under 18 years of age or a different minimum age established
				  under State law in a random, unannounced inspection, written consent shall be
				  obtained from a parent, custodian, or guardian of such individual.
										(2)An individual
				  under 18 years of age or a different minimum age established under State law
				  shall act solely under the supervision and direction of the State Police or a
				  local law enforcement authority duly designated by the State Police during a
				  random, unannounced inspection.
										(3)An individual
				  under 18 years of age or a different minimum age established under State law
				  used in random, unannounced inspections shall not be used in any such
				  inspection at a store in which such individual is a regular customer.
										(4)If an individual
				  under 18 years of age or a different minimum age established under State law
				  participating in random, unannounced inspections is questioned during such an
				  inspection about such individual’s age, such individual shall state his or her
				  actual age and shall present a true and correct proof of age if requested at
				  any time during the inspection to present it.
										(c)Any person who
				  uses any individual under 18 years of age or a different minimum age
				  established under State law, other than as permitted by subsection (b), to test
				  compliance with this Act, shall be liable for a civil money penalty of not less
				  than $25 nor more than $125 for each such violation.
									(d)Civil money
				  penalties collected for violations of this Act and fees collected under section
				  9 shall be used only to defray the costs of administration and enforcement of
				  this Act.
									9.Licensure
									(a)Each person
				  engaged in the over-the-counter distribution at retail of tobacco products
				  shall hold a license issued under this section. A separate license shall be
				  required for each place of business where tobacco products are distributed at
				  retail. A license issued under this section is not assignable and is valid only
				  for the person in whose name it is issued and for the place of business
				  designated in the license.
									(b)The annual
				  license fee is $25 for each place of business where tobacco products are
				  distributed at retail.
									(c)Every application
				  for a license, including renewal of a license, under this section shall be made
				  upon a form provided by the Tobacco Regulatory Agency, and shall set forth the
				  name under which the applicant transacts or intends to transact business, the
				  location of the place of business for which the license is to be issued, the
				  street address to which all notices relevant to the license are to be sent (in
				  this Act referred to as notice address), and any other
				  identifying information that the Tobacco Regulatory Agency may require.
									(d)The Tobacco
				  Regulatory Agency shall issue or renew a license or deny an application for a
				  license or the renewal of a license within 30 days of receiving a properly
				  completed application and the license fee. The Tobacco Regulatory Agency shall
				  provide notice to an applicant of action on an application denying the issuance
				  of a license or refusing to renew a license.
									(e)Every license
				  issued by the Tobacco Regulatory Agency pursuant to this section shall be valid
				  for 1 year from the date of issuance and shall be renewed upon application
				  except as otherwise provided in this Act.
									(f)Upon notification
				  of a change of address for a place of business for which a license has been
				  issued, a license shall be reissued for the new address without the filing of a
				  new application.
									(g)The Tobacco
				  Regulatory Agency shall notify every person in the State who is engaged in the
				  distribution at retail of tobacco products of the license requirements of this
				  section and of the date by which such person should have obtained a
				  license.
									(h)(1)Except as provided in
				  paragraph (2), any person who engages in the distribution at retail of tobacco
				  products without a license required by this section shall be liable for a civil
				  money penalty in an amount equal to—
											(A)2 times the applicable license fee;
				  and
											(B)$50 for each day that such
				  distribution continues without a license.
											(2)Any person who engages in the
				  distribution at retail of tobacco products after a license issued under this
				  section has been suspended or revoked is liable for a civil money penalty of
				  $100 per day for each day on which such distribution continues after the date
				  such person received notice of such suspension or revocation.
										(i)No person shall
				  engage in the distribution at retail of tobacco products on or after 180 days
				  after the date of enactment this Act unless such person is authorized to do so
				  by a license issued pursuant to this section or is an employee or agent of a
				  person that has been issued such a license.
									10.Suspension,
				  revocation, denial, and nonrenewal of licenses
									(a)Upon a finding
				  that a licensee has been determined by a court of competent jurisdiction to
				  have violated this Act during the license term, the State shall notify the
				  licensee in writing, served personally or by registered mail at the notice
				  address, that any subsequent violation of this Act at the same place of
				  business may result in an administrative action to suspend the license for a
				  period determined by the Tobacco Regulatory Agency.
									(b)Upon finding that
				  a further violation by this Act has occurred involving the same place of
				  business for which the license was issued and the licensee has been served
				  notice once under subsection (a), the Tobacco Regulatory Agency may initiate an
				  administrative action to suspend the license for a period to be determined by
				  the Tobacco Regulatory Agency but not to exceed 6 months. If an administrative
				  action to suspend a license is initiated, the Tobacco Regulatory Agency shall
				  immediately notify the licensee in writing at the notice address of the
				  initiation of the action and the reasons therefor and permit the licensee an
				  opportunity, at least 30 days after written notice is served personally or by
				  registered mail upon the licensee, to show why suspension of the license would
				  be unwarranted or unjust.
									(c)The Tobacco
				  Regulatory Agency may initiate an administrative action to revoke a license
				  that previously has been suspended under subsection (b) if, after the
				  suspension and during the 1-year period for which the license was issued, the
				  licensee committed a further violation of this Act, at the same place of
				  business for which the license was issued. If an administrative action to
				  revoke a license is initiated, the Tobacco Regulatory Agency shall immediately
				  notify the licensee in writing at the notice address of the initiation of the
				  action and the reasons therefore and permit the licensee an opportunity, at
				  least 30 days after written notice is served personally or by registered mail
				  upon the licensee, to show why revocation of the license would be unwarranted
				  or unjust.
									(d)A person whose
				  license has been suspended or revoked with respect to a place of business
				  pursuant to this section shall pay a fee of $50 for the renewal or reissuance
				  of the license at that same place of business, in addition to any applicable
				  annual license fees.
									(e)Revocation of a
				  license under subsection (c) with respect to a place of business shall not be
				  grounds to deny an application by any person for a new license with respect to

				  such place of business for more than 12 months subsequent to the date of such
				  revocation. Revocation or suspension of a license with respect to a particular
				  place of business shall not be grounds to deny an application for a new
				  license, to refuse to renew a license, or to revoke or suspend an existing
				  license at any other place of business.
									(f)A licensee may
				  seek judicial review of an action of the Tobacco Regulatory Agency suspending,
				  revoking, denying, or refusing to renew a license under this section by filing
				  a complaint in a court of competent jurisdiction. Any such complaint shall be
				  filed within 30 days after the date on which notice of the action is received
				  by the licensee. The court shall review the evidence de novo.
									(g)The State shall
				  not report any action suspending, revoking, denying, or refusing to renew a
				  license under this section to the Secretary of Health and Human Services,
				  unless the opportunity for judicial review of the action pursuant to subsection
				  (f), if any, has been exhausted or the time for seeking such judicial review
				  has expired.
									11.No private
				  right of actionNothing in
				  this Act shall be construed to create a right of action by any private person
				  for any violation of any provision of this Act.
								12.Jurisdiction
				  and venueAny action alleging
				  a violation of this Act may be brought only in a court of general jurisdiction
				  in the city or county where the violation is alleged to have occurred.
								13.ReportThe Tobacco Regulatory Agency shall prepare
				  for submission annually to the Secretary of Health and Human Services the
				  report required by section 1926 of the Public Health Service Act (42 U.S.C.
				  300x–26).
								14.DefinitionsFor purposes of this Act:
									(1)The term
				  adult-only facility shall have the meaning given such term in
				  section 3 of the Federal Tobacco Act of 2009.
									(2)The term
				  age-verified adult shall have the meaning given such term in
				  section 3 of the Federal Tobacco Act of 2009.
									(3)The term
				  package means a pack, box, or container of any kind or, if not a
				  container, any wrapping (including cellophane), in which a tobacco product or
				  products are offered for sale, sold, or otherwise distributed to consumers, and
				  includes cartons in which packages of tobacco products are contained for sale,
				  offer for sale, or otherwise distributed to consumers.
									(4)The term
				  proof of age shall have the meaning given such term in section 3
				  of the Federal Tobacco Act of 2009.
									(5)The term
				  sample shall have the meaning given such term in section 3 of the
				  Federal Tobacco Act of 2009.
									(6)The term
				  tobacco product shall have the meaning given such term in section
				  3 of the Federal Tobacco Act of 2009.
									(7)The term
				  under the control means within the reach of the cashier or other
				  employee, or otherwise protected by security, surveillance, or detection
				  methods, including electronic scanners, such that the tobacco product cannot be
				  purchased except in a face-to-face
				  transaction.
									.
						(2)Application to
				certain StatesIn the case of a State whose legislature does not
				convene a regular session in fiscal year 2009, and in the case of a State whose
				legislature does not convene a regular session in fiscal year 2010, the
				requirement described in paragraph (1) as a condition of a receipt of a grant
				under section 1921 shall apply only for fiscal year 2011 and subsequent fiscal
				years.
						(3)LimitationParagraph
				(1) shall not affect any State or local law that—
							(A)was in effect on
				the date of enactment of the Federal Tobacco
				Act of 2009; and
							(B)covers the same
				subject matter as the law described in paragraph (1).
							Any State
				law that meets the conditions of this paragraph shall also be deemed to meet
				the requirement described in paragraph (1) as a condition of a receipt of a
				grant under section 1921, if such State law is at least as stringent as the law
				described in paragraph (1).(f)Enforcing of
				State law
						(1)In
				generalFor the first applicable fiscal year and for each
				subsequent fiscal year, a funding agreement for a grant under section 1921 is a
				funding agreement under which the State involved will enforce the law described
				in subsection (e)(1) in a manner that can reasonably be expected to reduce the
				extent to which tobacco products are available to individuals under the age of
				18 or a different minimum age established under State law for the purchase of
				tobacco products.
						(2)RequirementsFor
				the first applicable fiscal year and for each subsequent fiscal year, a funding
				agreement for a grant under 1921 is a funding agreement under which the State
				involved will—
							(A)conduct random,
				unannounced inspections to ensure compliance with the law described in
				subsection (e)(1); and
							(B)annually submit
				to the Secretary a report describing—
								(i)the activities
				carried out by the State to enforce such law during the fiscal year preceding
				the fiscal year for which the State is seeking the grant;
								(ii)the extent of
				success the State has achieved in reducing the availability of tobacco products
				to individuals under 18 years of age or a different minimum age established
				under State law, including the results of the inspections conducted under
				subparagraph (A); and
								(iii)the strategies
				to be utilized by the State for enforcing such law during the fiscal year for
				which the grant is sought.
								(g)Funding
				sourcesThe law specified in
				subsection (e)(1) may be administered and enforced by a State using—
						(1)any amounts made
				available to the State through a grant under section 1921;
						(2)any amounts made
				available to the State under section 1901;
						(3)any fees
				collected for licenses issued pursuant to the law described in subsection
				(e)(1);
						(4)any fines or
				penalties assessed for violations of the law specified in subsection (e)(1);
				or
						(5)any other funding
				source that the legislature of the State may prescribe by law.
						(h)Compliance
				determinationsPrior to making a grant under section 1921 to a
				State for the first applicable fiscal year or any subsequent fiscal year, the
				Secretary shall make a determination of whether the State has maintained
				compliance with subsections (e) and (f). If, after notice to the State and an
				opportunity for a hearing, the Secretary determines that the State is not in
				compliance with such subsections, the Secretary shall reduce the amount of the
				allotment under section 1921 for the State for the fiscal year involved by an
				amount equal to—
						(1)in the case of
				the first applicable fiscal year, 10 percent of the amount determined under
				section 1933 for the State for the fiscal year;
						(2)in the case of
				the first fiscal year following such applicable fiscal year, 20 percent of the
				amount determined under section 1933 for the State for the fiscal year;
						(3)in the case of
				the second such fiscal year, 30 percent of the amount determined under section
				1933 for the State for the fiscal year; and
						(4)in the case of
				the third such fiscal year or any subsequent fiscal year, 40 percent of the
				amount determined under section 1933 for the State for the fiscal year.
						The
				Secretary may not grant to any State a waiver of the terms and requirements of
				this subsection or subsection (e) or (f).(i)DefinitionFor
				the purposes of subsections (e) through (h), the term first applicable
				fiscal year means—
						(1)fiscal year 2010,
				in the case of any State described in subsection (e)(2); and
						(2)fiscal year 2009,
				in the case of any other State.
						(j)ReferencesFor
				purposes of subsections (e) through (h), references to section 1921 shall
				include any successor grant programs to the programs established under section
				1921.
					(k)Indians
						(1)In
				generalAs required by paragraph (2), and subject to paragraph
				(5), an Indian tribe shall satisfy the requirements of subsection (e)(1) by
				enacting a law or ordinance with substantially the same provisions as the law
				described in subsection (e)(1).
						(2)ComplianceAn
				Indian tribe shall comply with subsection (e)(1) within 180 days after the
				Administrator finds, in accordance with this paragraph, that—
							(A)the Indian tribe
				has a governing body carrying out substantial governmental powers and
				duties;
							(B)the functions to
				be exercised by the Indian tribe under this subsection pertain to activities on
				trust land within the jurisdiction of the tribe; and
							(C)the Indian tribe
				is reasonably expected to be capable of carrying out the functions required
				under this section.
							Not later
				than 2 years of the date of enactment of the Federal Tobacco Act of 2009, with
				respect to each Indian tribe in the United States, the Administrator shall make
				the findings contemplated by this paragraph or determine that such findings
				cannot be made, in accordance with the procedures specified in paragraph
				(5).(3)RegulationsWith
				respect to an Indian tribe that is subject to subsection (e)(1), the
				Administrator shall promulgate regulations that—
							(A)provide whether
				and to what extent if any, the law described in subsection (e)(1) may be
				modified as adopted by Indian tribes; and
							(B)ensure, to the
				extent possible, that each Indian tribe’s retailer licensing program under
				subsection (e)(1) is no less stringent than the program of the State or States
				in which the Indian tribe is located.
							(4)NoncomplianceIf
				with respect to any Indian tribe the Administrator determines that compliance
				with the requirements of subsection (e)(1) is inappropriate or administratively
				infeasible, the Administrator shall specify other means for the Indian tribe to
				achieve the purposes of the law described in subsection (e)(1) with respect to
				persons who engage in the distribution at retail of tobacco products on tribal
				lands.
						(5)ProceduresThe
				findings and regulations promulgated under paragraphs (2) and (3) shall be
				promulgated in conformance with section 553 of title 5, United States Code, and
				shall comply with the following provisions:
							(A)In making
				findings as provided in paragraph (2), and in drafting and promulgating
				regulations as provided in paragraph (3) (including drafting and promulgating
				any revised regulations), the Administrator shall confer with, and allow for
				active participation by, representatives and members of Indian tribes, and
				tribal organizations.
							(B)In carrying out
				rulemaking processes under this subsection, the Administrator shall follow the
				guidance of subchapter III of chapter 5 of title 5, United States Code,
				commonly known as the Negotiated Rulemaking Act of 1990.
							(C)The tribal
				participants in the negotiation process referred to in subparagraph (B) shall
				be nominated by and shall represent the groups described in this subsection and
				shall include tribal representatives from all geographic regions.
							(D)The negotiations
				conducted under this paragraph shall be conducted in a timely manner.
							(E)If the
				Administrator determines that an extension of the deadlines under subsection
				(k)(1) is appropriate, the Secretary may submit proposed legislation to
				Congress for the extension of such deadlines.
							(6)LimitationThis
				subsection shall not affect any law or ordinance that—
							(A)was in effect on
				tribal lands on Federal Tobacco Act of
				2009; and
							(B)covers the same
				subject matter as the law described in subsection (e)(1).
							Any law or
				ordinance that meets the conditions of this paragraph shall also be deemed to
				meet the requirement described in subsection (k)(1), if such law or ordinance
				is at least as stringent as the law described in subsection (e)(1).(7)DefinitionsIn
				this subsection:
							(A)AdministratorThe
				term Administrator means the Administrator of the Tobacco
				Regulatory Agency.
							(B)Indian
				tribeThe term Indian tribe has the meaning given
				such term in section 4(e) of the Indian Self Determination and Education
				Assistance Act (25 U.S.C. 450b(e)).
							(C)Tribal
				landsThe term tribal lands means all lands within
				the exterior boundaries of any Indian reservation, all lands the title to which
				is held by the United States in trust for an Indian tribe, or lands the title
				to which is held by an Indian tribe subject to a restriction by the United
				States against alienation, and all dependent Indian communities.
							(D)Tribal
				organizationThe term tribal organization has the
				same meaning given such term in section 4(l) of the Indian Self Determination
				and Education Assistance Act (25 U.S.C.
				450b(l)).
							.
			203.Restrictions
			 on descriptors used in marketing of cigarettes
				(a)In
			 generalExcept as provided in subsection (b), no person shall
			 use, with respect to any cigarette brand style commercially distributed
			 domestically, on the portion of the package of such cigarette brand style that
			 customarily is visible to consumers before purchase, or in advertising of such
			 cigarette brand style that is not located in an adult-only facility or is not
			 addressed solely to age-verified adults any of the following as a descriptor of
			 any cigarette brand style:
					(1)The name of any
			 candy or fruit.
					(2)The word
			 candy, citrus, cream,
			 fruit, sugar, sweet,
			 tangy, or tart.
					(3)Any extension or
			 variation of any of the words candy, citrus,
			 cream, fruit, sugar,
			 sweet, tangy, or tart, including
			 creamy, or fruity.
					(b)LimitationSubsection
			 (a) shall not apply to the use of the following words or to any extension or
			 variation of any such words: clove and
			 menthol.
				(c)Scented
			 materialsNo person shall use, in the advertising or labeling of
			 any cigarette commercially distributed domestically, any scented materials,
			 except in an adult-only facility.
				(d)DefinitionsIn
			 this section:
					(1)CandyThe
			 term candy means a confection made from sugar or sugar substitute,
			 including any confection identified generically or by brand, and shall include
			 the words cacao, chocolate,
			 cinnamon, cocoa, honey,
			 licorice, maple, mocha, and
			 vanilla.
					(2)FruitThe
			 term fruit means any fruit identified by generic name, type, or
			 variety, including apple, banana,
			 cherry, and orange. Such term does not include
			 words that identify seeds, nuts or peppers, or types or varieties thereof or
			 words that are extensions or variations of such words.
					IIIReduced-exposure
			 and reduced-risk claims for tobacco products, and ranking of tobacco product
			 categories
			301.Prohibition of
			 unapproved reduced-exposure and reduced-risk claims
				(a)Prohibition of
			 unapproved reduced-exposure and reduced-risk claimsNo person shall make, or cause to be made,
			 in any tobacco product labeling or advertising, a statement or other
			 representation regarding a tobacco product that is likely to be received and
			 understood by a significant number of objective, reasonable consumers as making
			 either a reduced-exposure claim or a reduced-risk claim, unless an application
			 regarding such claim with respect to such tobacco product has been approved in
			 accordance with this title and has not been withdrawn in accordance with this
			 title. Nothing in this Act shall be construed to restrict—
					(1)the full exchange
			 of scientific information concerning a tobacco product, including the
			 dissemination of scientific findings in scientific and lay media;
					(2)communications
			 with employees, contractors, or suppliers;
					(3)communications to
			 a governmental entity, body, official, or employee;
					(4)communications
			 in, or in connection with, litigation or arbitration; or
					(5)communications to
			 securities holders.
					No
			 liability under State law shall be imposed on the basis, wholly or in part, of
			 any statement or representation making a reduced-exposure claim or a
			 reduced-risk claim in a scientific or lay medium of communication (other than
			 advertising in such medium) or otherwise within the scope of paragraphs (1)
			 through (5).(b)Tobacco
			 products with no reduced-exposure or reduced-risk claim
			 unaffectedNothing in this section shall be construed to prevent
			 any person from introducing into interstate commerce any tobacco product the
			 labeling and advertising of which do not make any statement or other
			 representation prohibited by subsection (a).
				(c)Nicotine-replacement
			 therapiesA product that is intended to be used as part of a
			 nicotine replacement therapy in the treatment of tobacco dependence, or as part
			 of a tobacco product cessation program, shall not be considered to be
			 either—
					(1)a tobacco product
			 for which a reduced-exposure claim might be made; or
					(2)a tobacco product
			 for which a reduced-risk claim might be made.
					302.Applications
			 for approval of reduced-exposure and reduced-risk claimsA person may submit to the Administrator an
			 application for approval of a reduced-exposure claim or a reduced-risk claim
			 for a tobacco product as compared to 1 or more other reference products either
			 within the tobacco product category that includes the subject tobacco product
			 or in a tobacco product category that does not include the subject tobacco
			 product. Such an application shall contain the following:
				(1)A complete
			 description, including the formulation, construction, and a full list of the
			 components, of the tobacco product for which the proposed reduced-exposure
			 claim or reduced-risk claim might be made.
				(2)The proposed
			 reduced-exposure or reduced-risk claim or claims for that tobacco
			 product.
				(3)Full reports of
			 investigations of the subject tobacco product, as compared to 1 or more other
			 tobacco products, with respect to—
					(A)the chemical
			 compositions of the tobacco products (or of the smoke of the tobacco product if
			 the subject tobacco product is intended for smoking);
					(B)the toxicological
			 and any other biological effects of the tobacco products (or of the smoke of
			 the tobacco product if the subject tobacco product is intended for smoking) in
			 laboratory test systems, animals, and humans; and
					(C)human behavior in
			 the use of the tobacco products; and
					(4)Such samples of
			 the tobacco product as the Administrator may request.
				303.Standards for
			 approval of applications for reduced-exposure or reduced-risk claims
				(a)Standards for
			 approval of reduced-exposure claimsThe Administrator shall
			 approve an application submitted under section 302 for a reduced-exposure
			 claim, as originally submitted or as modified, if the Administrator finds each
			 of the following:
					(1)That the subject
			 tobacco product (or the smoke from the subject tobacco product, if the subject
			 tobacco product is intended for smoking, when evaluated under not more than 2
			 machine-smoking regimens), yields a reduced amount of 1 or more toxicants when
			 compared to an appropriate reference tobacco product or products.
					(2)That the subject
			 tobacco product, when evaluated under conditions of actual use by
			 tobacco-product users, presents a reduced exposure to 1 or more toxicants when
			 compared to an appropriate reference tobacco product or products, as
			 demonstrated by—
						(A)data on smoking
			 behavior or other behavior in the use of the tobacco product, as applicable, by
			 users of the tobacco product;
						(B)data showing a
			 statistically significant reduction of at least 1 toxicant biomarker, or other
			 scientifically validated indicator of toxicant exposure; and
						(C)data showing
			 either—
							(i)no
			 statistically significant increase in exposure to any toxicant or in any
			 biomarker of toxicant exposure; or
							(ii)that any
			 statistically significant increase in exposure to any toxicant or in any
			 toxicant biomarker of exposure does not pose a significant risk of increasing
			 morbidity or mortality of users of the tobacco product.
							(3)That there is a
			 sufficiently persuasive scientific rationale to justify a reasonable
			 expectation, among qualified experts, that the reduction in exposure to 1 or
			 more toxicants would result in a meaningful reduction of morbidity or
			 mortality, as supported by—
						(A)biologically
			 meaningful quantitative risk assessment data;
						(B)biologically
			 meaningful pre-clinical toxicology data; or
						(C)biologically
			 meaningful data from short-term studies in users of tobacco products.
						(4)That there is a
			 sufficiently persuasive scientific rationale to justify a reasonable
			 expectation, among qualified experts, that use of the subject tobacco product
			 by tobacco-product users would not result in a statistically significant
			 increase in biological activity when compared to an appropriate reference
			 tobacco product or products, as supported by—
						(A)biologically
			 meaningful quantitative risk assessment data;
						(B)biologically
			 meaningful pre-clinical toxicology data; or
						(C)biologically
			 meaningful data from short-term studies in users of tobacco products.
						(b)Standards for
			 approval of reduced-risk claimsThe Administrator shall approve
			 an application submitted under section 302 for a reduced-risk claim, as
			 originally submitted or as modified, if the Administrator makes each of the
			 findings required by paragraphs (1) through (4) of subsection (a) and finds
			 that an epidemiologic study or other human studies lead to significant
			 scientific agreement that—
					(1)(A)the totality of
			 available scientific evidence warrants the conclusion that the subject tobacco
			 product, when compared to an appropriate reference tobacco product or products,
			 provides a meaningful reduction of 1 or more chronic diseases or serious
			 adverse health conditions associated with tobacco use; or
						(B)the totality of the available
			 scientific evidence shows—
							(i)that actual use of the subject
			 tobacco product by users of tobacco products, as compared to actual use of an
			 appropriate reference tobacco product or products by users of tobacco products,
			 results in an altered intake of an appropriately identified and measured
			 substance; and
							(ii)that the change in intake from the
			 use of the subject tobacco product results in a meaningful reduction in a valid
			 measure of chronic disease or serious adverse health condition associated with
			 tobacco use; and
							(2)the validity of
			 the anticipated reduction in 1 or more tobacco-related diseases or adverse
			 health conditions is not likely to be reversed by new and evolving
			 science.
					304.General
			 provisions
				(a)Confidentiality
			 of applicationsThe Administrator shall treat the content of all
			 applications submitted under section 302 as confidential.
				(b)Referral to
			 advisory committeeThe Administrator may refer an application
			 submitted under section 302 to an Advisory Committee having expertise in 1 or
			 more of the fields of biological science, medicine, statistics, or other
			 discipline relevant to the review of the application.
				(c)Action on an
			 application
					(1)In
			 generalNot later than 180 days after the receipt of an
			 application under section 302, or such additional period as may be agreed upon
			 by the Administrator and the applicant, after consultation with appropriate
			 technical experts of the Food and Drug Administration, the Federal Trade
			 Commission, and the Centers for Disease Control and Prevention, the
			 Administrator shall—
						(A)approve the
			 application as initially submitted or as modified; or
						(B)refuse to approve
			 the application as initially submitted or as modified, provide a detailed
			 written statement of the reasons for such refusal, and give the applicant
			 notice of an opportunity for a hearing on the record before the Administrator
			 on the question whether such application is approvable.
						(2)Hearing on
			 disapprovalIf an applicant accepts the opportunity for a hearing
			 under paragraph (1)(B) by written request submitted not later than 30 days
			 after notice of such opportunity is received by the applicant, such hearing
			 shall commence not later than 90 days after the expiration of such 30-day
			 period unless the Administrator and the applicant otherwise agree. Any such
			 hearing shall thereafter be conducted on an expedited basis, and the
			 Administrator’s order thereon shall be issued not later than 90 days after the
			 date fixed by the Administrator for the filing of final briefs or for the final
			 hearing.
					(d)Post-market
			 surveillance and studiesThe Administrator shall require that an
			 applicant under this title whose application has been approved conduct
			 post-market surveillance and studies of the tobacco product that is the subject
			 of the approved application, unless the Administrator finds that the
			 information likely to result from such surveillance or studies is not likely to
			 be useful for the protection of the public health.
				(e)Withdrawal of
			 approvalThe Administrator, after due notice and an opportunity
			 for a hearing on the record before the Administrator, shall withdraw the
			 approval of an application under this title if the Administrator determines
			 that—
					(1)new evidence not
			 contained in such application or not available to the Administrator until after
			 such application was approved, or evidence from tests by new methods, or tests
			 by methods not deemed reasonably applicable when such application was approved,
			 evaluated together with the evidence available to the Administrator when the
			 application was approved, demonstrates that there is a lack of adequate support
			 for the findings necessary for the approval of the application;
					(2)the applicant
			 knowingly or recklessly failed to include material information in the
			 application, or the application included any untrue statement of material fact
			 by the applicant; or
					(3)the applicant
			 failed to conduct, or to submit reports on, post-market surveillance or studies
			 as required under this section.
					(f)Judicial
			 review
					(1)In
			 generalAn applicant may appeal an order of the Administrator
			 refusing or withdrawing approval of an application under this title in
			 accordance with this subsection.
					(2)FilingAn
			 appeal under this subsection shall be make by filing in the United States court
			 of appeals for the circuit wherein the applicant resides or wherein the
			 principal place of business of such applicant is located, or in the United
			 States Court of Appeals for the District of Columbia Circuit, not later than 60
			 days after the date on which such order was entered, a written petition seeking
			 that the order of the Administrator be set aside. A copy of such petition shall
			 be transmitted forthwith by the clerk of the court to the Administrator, or any
			 officer designated by the Administrator for that purpose, and thereupon the
			 Administrator shall certify and file in the court the record upon which the
			 order complained of was entered, as provided in section 2112 of title 28,
			 United States Code.
					(3)JurisdictionUpon
			 the filing of a petition under paragraph (2), the court involved shall have
			 exclusive jurisdiction to affirm or set aside the order that is the subject of
			 the petition, except that until the filing of the record the Administrator may
			 modify or set aside the order that is being appealed.
					(4)Administrative
			 provisionsNo objection to the order of the Administrator shall
			 be considered by the court under this subsection unless such objection shall
			 have been urged before the Administrator or unless there were reasonable
			 grounds for failure so to do. The findings of the Administrator as to the
			 facts, if supported by substantial evidence, shall be conclusive. If any person
			 shall apply to the court for leave to adduce additional evidence, and shall
			 show to the satisfaction of the court that such additional evidence is material
			 and that there were reasonable grounds for failure to adduce such evidence in
			 the proceeding before the Administrator, the court may order such additional
			 evidence to be taken before the Administrator and to be adduced upon the
			 hearing in such manner and upon such terms and conditions as to the court may
			 seem proper. The Administrator may modify his or her findings as to the facts
			 by reason of the additional evidence so taken, and the Administrator shall file
			 with the court such modified findings which, if supported by substantial
			 evidence, shall be conclusive, and the Administrator’s recommendation, if any,
			 for the setting aside of the original order.
					(5)JudgmentThe
			 judgment of the court affirming or setting aside any order of the Administrator
			 under this subsection shall be final, subject to review by the Supreme Court of
			 the United States upon certiorari or certification as provided for in section
			 1254 of title 28, United States Code.
					(6)LimitationThe
			 commencement of proceedings under this subsection shall not, unless
			 specifically ordered by the court to the contrary, operate as a stay of the
			 Administrator’s order.
					(g)RegulationsNot
			 later than 24 months after the effective date of this Act, the Administrator
			 shall promulgate regulations governing, among other things—
					(1)the content of an
			 application under section 302;
					(2)the procedures
			 for amending or supplementing such an application;
					(3)the procedures
			 for the Administrator to approve, approve with modifications, or refuse to
			 approve applications submitted under section 302;
					(4)the design of,
			 conduct of, recordkeeping on, and reporting on post-market surveillance and
			 studies under this section; and
					(5)post-approval
			 reporting by holders of approved applications.
					(h)LimitationNothing
			 in this Act shall be construed to require a tobacco product manufacturer to
			 investigate, evaluate, develop, or pursue the marketing of any tobacco product
			 for which a reduced-exposure claim or a reduced-risk claim might be made.
			 Except as otherwise provided in this section, nothing in this Act shall be
			 construed to require a tobacco product manufacturer to supply any information,
			 data, or technology to the Administrator regarding the development or
			 properties of any tobacco product for which a reduced-exposure claim or
			 reduced-risk claim might be made.
				305.Establishment
			 of rankings
				(a)Standards and
			 procedures for rankingsNot later than 24 months after the
			 effective date of this Act, the Administrator shall, by regulation and after
			 consultation with an Advisory Committee established for such purpose, establish
			 the standards and procedures for promulgating rankings, comprehensible to
			 consumers of tobacco products, of the following categories of tobacco products
			 and nicotine-containing products on the basis of the relative risks of serious
			 or chronic tobacco-related diseases and adverse health conditions those
			 categories of tobacco products and nicotine-containing products respectively
			 present:
					(1)Cigarettes.
					(2)Loose tobacco for
			 roll-your-own tobacco products.
					(3)Little
			 cigars.
					(4)Cigars.
					(5)Pipe
			 tobacco.
					(6)Moist
			 snuff.
					(7)Dry snuff.
					(8)Chewing
			 tobacco.
					(9)Other forms of
			 tobacco products, including pelletized tobacco and compressed tobacco, treated
			 collectively as a single category.
					(10)Other
			 nicotine-containing products, treated collectively as a single category.
					The
			 Administrator shall not have authority or discretion to establish a
			 relative-risk ranking of any category or subcategory of tobacco products or any
			 category or subcategory of nicotine-containing products other than the
			 categories specified in paragraphs (1) through (10).(b)Considerations
			 in promulgating regulationsIn promulgating regulations under
			 this section, the Administrator—
					(1)shall take into
			 account relevant epidemiologic studies and other relevant competent and
			 reliable scientific evidence; and
					(2)shall, in
			 assessing the risks of serious or chronic tobacco-related diseases and adverse
			 health conditions presented by a particular category, consider the range of
			 tobacco products or nicotine-containing products within the category, and give
			 appropriate weight to the market shares of the respective products in the
			 category.
					(c)Promulgation of
			 rankings of categoriesOnce the initial regulations required by
			 subsection (a) are in effect, the Administrator shall promptly, by order, after
			 notice and an opportunity for comment, promulgate to the general public
			 rankings of the categories of tobacco products and nicotine-containing products
			 in accordance with such regulations. The Administrator shall promulgate the
			 initial rankings of those categories of tobacco products and
			 nicotine-containing products to the general public not later than January 1,
			 2011. Thereafter, on an annual basis, the Administrator shall, by order,
			 promulgate to the general public updated rankings that—
					(1)are in accordance
			 with such regulations; and
					(2)reflect the
			 scientific evidence available at the time of promulgation.
					The
			 Administrator shall open and maintain an ongoing public docket for receipt of
			 data and other information submitted by any person with respect to such annual
			 promulgation of rankings.306.Compulsory
			 licensing
				(a)Grant of
			 licenseA person that owns intellectual property rights to any
			 technology that is the basis for the approval of a reduced-risk claim for a
			 brand style of cigarettes under section 304(c) shall, to the fullest extent of
			 such rights, license to any licensee any and all such rights to the technology
			 that are needed to make, use, and sell in the United States cigarettes
			 incorporating such technology, if the licensee—
					(1)is incorporated
			 within the United States;
					(2)requests such a
			 license; and
					(3)agrees to
			 commercially reasonable terms, including payment of a commercially reasonable
			 fee, which fee shall take into account the costs of development and testing, as
			 well as the value, of any associated intellectual property rights or
			 protection.
					(b)Binding
			 arbitrationThe parties shall submit to binding arbitration any
			 dispute regarding the terms of a license provided under subsection (a).
				(c)Limitation on
			 licenseThis section shall not apply to any technology that is
			 not, in whole or in part, necessary to the approval of a reduced-risk claim for
			 a brand style of cigarettes under section 304(c).
				307.Moist snuff
			 warningsNot later than 24
			 months after the effective date of this Act, the Administrator, after
			 consultation with an Advisory Committee, shall review the warning labels
			 required to appear on packages of moist snuff products under section 3 of the
			 Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402)
			 in light of current population-based science, and shall make a recommendation
			 to the Secretary and Congress as to whether the contents of the warning labels
			 are accurate and are supported by current scientific data and whether the
			 labels convey to users of tobacco products information that is truthful and not
			 misleading, and that assists users of tobacco products in comparing the health
			 risks presented by moist snuff products with the health risks presented by
			 cigarettes and other types of tobacco products.
			IVDisclosures to
			 the Agency regarding tobacco products
			401.Confidential
			 disclosures to the Agency
				(a)Annual reports
			 by manufacturersNot later than September 1, 2009, and each
			 September 1 thereafter, each tobacco product manufacturer shall submit to the
			 Administrator, as to each brand style it manufactures for commercial
			 distribution domestically, a list of the ingredients added to tobacco in the
			 manufacture of that brand style, without regard to the quantity used, and
			 including, separately, each spice, each natural or artificial flavoring, and
			 each preservative used in the brand style. In each such list, each ingredient
			 shall be listed by its chemical name and chemical abstract service registry
			 number, if available, or, if not available, by its common or usual name. The
			 ingredients shall be listed in descending order of predominance by weight,
			 measure, or numerical count.
				(b)Evaluation by
			 the Administrator
					(1)In
			 generalAt such times as the Administrator considers appropriate,
			 the Administrator shall request that technical experts of the Food and Drug
			 Administration and the Centers for Disease Control and Prevention review and
			 comment on the information provided under subsection (a), with respect
			 to—
						(A)a summary
			 of—
							(i)current
			 scientific data pertaining to the health effects of the ingredients added to
			 tobacco in the manufacture of tobacco products; and
							(ii)any proposed
			 additional research activities on such health effects; and
							(B)information
			 pertaining to any such ingredient that in the judgment of technical experts of
			 the Food and Drug Administration or the Centers for Disease Control and
			 Prevention meaningfully increases the health risk or risks presented to users
			 of tobacco products containing such ingredient.
						(2)Confidential
			 informationExcept for information required to be disclosed in
			 accordance with any of sections 601 through 603, all information submitted
			 under subsection (a) and provided to technical experts of the Food and Drug
			 Administration or to the Centers for Disease Control and Prevention shall be
			 treated as trade secret or confidential commercial information subject to
			 section 552 (b)(4) of title 5, United States Code, and section 1905 of title
			 18, United States Code, and shall not be revealed, to any person other than
			 those authorized by the Administrator in carrying out their official duties
			 under this section.
					(c)Reports by the
			 Administrator
					(1)In
			 generalAt such times as the Administrator considers appropriate,
			 the Administrator shall transmit to the Congress a report, based on the
			 information provided under subsection (a), containing—
						(A)a summary of
			 research activities and proposed research activities on the health effects of
			 ingredients added to tobacco in the manufacture of tobacco products and the
			 findings of such research;
						(B)information
			 pertaining to any such ingredient that in the judgment of the Administrator
			 meaningfully increases the health risk or risks presented to users of tobacco
			 products containing such ingredient, and
						(C)any other
			 information, other than trade secrets and confidential commercial information,
			 the inclusion of which the Administrator determines to be in the public
			 interest.
						(2)Confidential
			 information
						(A)In
			 generalExcept for information required to be disclosed in
			 accordance with sections 601 through 603, all information provided to the
			 Administrator under paragraph (1) shall be treated as trade secret or
			 confidential commercial information subject to section 552 (b)(4) of title 5,
			 United States Code, and section 1905 of title 18, United States Code, and shall
			 not be revealed, to any person other than those authorized by the Administrator
			 in carrying out their official duties under this section.
						(B)LimitationSubparagraph
			 (A) shall not be construed to authorize the withholding of a list provided
			 under subsection (a) from any duly authorized subcommittee or committee of the
			 Congress. If a subcommittee or committee of the Congress requests the
			 Administrator to provide it such a list, the Administrator shall make the list
			 available to the subcommittee or committee and shall, at the same time, notify
			 in writing the tobacco product manufacturer that provided the list of such
			 request.
						(C)ProceduresThe
			 Administrator shall establish written procedures to assure the confidentiality
			 of information provided under paragraph (1). Such procedures shall include the
			 designation of a duly authorized agent to serve as custodian of such
			 information. The agent shall—
							(i)take physical
			 possession of the information and, when such information is not in use by a
			 person authorized to have access to it, shall store such information in a
			 locked cabinet or file; and
							(ii)maintain a
			 complete record of all persons that inspect or use the information.
							Such
			 procedures shall require that any person permitted access to the information
			 shall be instructed in writing not to disclose the information to anyone who is
			 not entitled to have access to the information.(d)Inclusion of
			 nicotine yield ratings of cigarettesNot later than September 1,
			 2009, and each September 1 thereafter, each tobacco product manufacturer of
			 cigarettes shall include in its annual report submitted in accordance with
			 subsection (a), for each brand style of cigarettes it manufactures for
			 commercial distribution domestically, nicotine yield ratings determined in
			 accordance with the standards established under section 402.
				(e)Inclusion of
			 nicotine information relating to smokeless tobacco productsNot
			 later than September 1, 2009, and each September 1 thereafter, each tobacco
			 product manufacturer of a smokeless tobacco product shall include in its annual
			 report submitted in accordance with subsection (a), for each brand style of
			 smokeless tobacco product it manufactures for commercial distribution
			 domestically, nicotine information determined in accordance with the standards
			 established under section 403.
				402.Nicotine
			 reporting requirements for cigarettes
				(a)In
			 generalThe testing of
			 cigarettes for purposes of this title shall comply with this section.
				(b)Selection of
			 cigarettes for testingCigarettes of each brand style tested
			 shall be randomly selected from cigarette packages obtained from the
			 manufacturing facility of the tobacco product manufacturer.
				(c)Brand styles
			 identical in compositionFor purposes of this section, if a brand
			 style of cigarettes is identical to 1 or more other brand styles of cigarettes,
			 except for brand name designation and other aspects not affecting the physical
			 or chemical composition or performance of the cigarettes, then, for purposes of
			 this section, those brand styles shall be treated as if they were a single
			 brand style, and the cigarette manufacturer shall be required to test only 1 of
			 those brand styles in lieu of testing all such brand styles. The cigarette
			 manufacturer shall specify in its annual report to the Administrator under
			 section 401(c) the brand styles covered by the results with respect to the
			 brand style tested.
				(d)Machine-smoking
			 regimens
					(1)RegulationsNot
			 later than December 31, 2010, the Administrator shall, by regulation, establish
			 not more than 2 machine-smoking regimens for determining the yield of nicotine
			 from each brand style of cigarettes manufactured for commercial distribution
			 domestically.
					(2)ConditioningCigarettes
			 to be tested under this subsection shall be conditioned in accordance with ISO
			 3402:1999, entitled Tobacco and tobacco products—Atmosphere for
			 conditioning and testing.
					(3)Testing
			 trialsIn establishing either 1 or 2 smoking regimens, the
			 Administrator shall mandate and coordinate interlaboratory, collaborative
			 testing trials to verify the suitability and ruggedness of the smoking regimen
			 or regimens.
					(4)Meaningful
			 change in nicotine yieldOn the basis of the interlaboratory
			 testing trials, the Administrator shall determine, as to each regimen, the
			 magnitude of change in a measured value that constitutes a meaningful change in
			 the nicotine yield of a cigarette.
					(5)Nicotine yield
			 valuesThe regulations promulgated under this subsection shall
			 require that cigarette manufacturers report all nicotine yield values to a
			 number of decimal places consistent with the established value for a meaningful
			 change in the nicotine yield of a cigarette and in light of any limitations
			 associated with the smoking regimen.
					(6)Requirement of
			 regimenOne of the 2 smoking regimens for establishing the yield
			 of nicotine from each brand style of cigarettes shall be the ISO smoking
			 regimen. When testing a brand style with the ISO smoking regimen, 20 channels
			 of 5 cigarettes per channel shall be smoked using a linear smoking
			 machine.
					(7)Alternative
			 regimenThe other regimen, if established by the Administrator,
			 shall be the ISO testing regimen modified as follows:
						(A)Puff volume shall
			 be adjusted to 45 milliliters.
						(B)Puff interval
			 shall be adjusted to 30 seconds.
						(C)Puff duration
			 shall remain 2 seconds.
						(D)50 percent of the
			 ventilation holes shall be blocked by the design of the cigarette holding
			 device, placement of adhesive tape over 50 percent of the circumference of the
			 cigarette filter to block ventilation holes present, or by another method
			 approved by the Administrator.
						(E)20 channels of 3
			 cigarettes per channel shall be smoked using a linear smoking machine.
						(e)Aspects of
			 cigarettes To be determinedFor each brand style of cigarettes
			 that is tested under this section, nicotine content and other aspects shall be
			 determined as follows:
					(1)Total nicotine
			 content of the cigarette, reported in milligrams of nicotine, shall be
			 determined using the protocol for measuring nicotine content in tobacco as
			 described in—
						(A)the rules
			 published on May 2, 1997, at pages 24115 and 24116 of volume 62 of the Federal
			 Register (Protocol for Analysis of Nicotine, Total Moisture, and pH in
			 Smokeless Tobacco Products); or
						(B)the colorimetric
			 technique identified as CORESTA Recommended Method No. 35 (Determination of
			 total alkaloids (as nicotine) in tobacco by continuous flow analysis).
						In measuring
			 nicotine content, the cigarette manufacturer shall use the following sampling
			 method: Two cigarettes shall be randomly selected from each pack and
			 conditioned, the tobacco rod split open, and the cigarette tobacco mixed
			 thoroughly before weighing. The minimum sample size shall be 100 grams of
			 tobacco. If the weight of the tobacco is less than 100 grams, sufficient
			 additional cigarettes shall be randomly selected from each pack to achieve the
			 minimum sample size.(2)Percent filter
			 tip ventilation, defined as the amount of air dilution in the whole smoke
			 provided by the perforations in the cigarette filter, described in percent,
			 shall be determined in accordance with the current version of ISO 6565:2002,
			 entitled Tobacco and tobacco products—Draw resistance of cigarettes and
			 pressure drop of filter rods—Standard conditions and measurement. Two
			 cigarettes shall be randomly selected from each sampled pack, conditioned, and
			 tested for percent filter ventilation. The average percent filter ventilation
			 shall be computed for a sample of 60 cigarettes obtained in the manner
			 described in subsection (b).
					(3)For 3 brand
			 styles of cigarettes selected by the Administrator from each brand family that
			 has a national market share of 3.0 percent or greater, as reported in the most
			 recent (published not later than December 31 of the year preceding the
			 reporting deadline) Maxwell Report, “Cigarette Brand Sales and Market Share”
			 published by Davenport and Company, Richmond, Virginia, or a comparable report
			 designated by the Administrator, pH of cigarette smoke shall be determined on a
			 puff-by-puff basis, in accordance with the method described in Harris, J.L.,
			 and Hayes, L.E., A method for measuring the pH of whole smoke,
			 Tobacco Science, 1977: 60: 81–83, or the method described in Sensabaugh, A.J.,
			 Jr., and Cundiff, R.H., A New Technique for Determining the pH of Whole
			 Tobacco Smoke, Tobacco Science, 1967: 11:25–30, and Brunnemann, K.D.
			 and Hoffmann, D., The pH of Tobacco Smoke, Food, Cosmet.
			 Toxical., 1974:112:115.
					(f)Classification
			 of nicotine yield ratingsNicotine yield ratings reported in the
			 annual report in accordance with section 401(a) shall be classified by the
			 cigarette manufacturer on the basis of the larger of the 2 nicotine yield
			 testing results produced under subsection (d) and in accordance with the
			 following standards:
					(1)High
			 Nicotine: cigarettes yielding more than 1.2 milligrams per
			 cigarette.
					(2)Moderate
			 Nicotine: cigarettes yielding more than 0.2 and less than or equal to
			 1.2 milligrams per cigarette.
					(3)Low
			 Nicotine: cigarettes yielding more than or equal to 0.01 and less than
			 or equal to 0.2 milligrams per cigarette.
					(4)Nicotine
			 Free: cigarettes yielding less than 0.01 milligrams per
			 cigarette.
					(g)Accredited
			 LaboratoryEach test conducted in accordance with this section
			 shall be performed in a laboratory that has been accredited according to the
			 ISO 17025 standard, entitled General Requirements for the Competence of
			 Calibration and Testing Laboratories.
				(h)Manner of
			 reportingThe Administrator shall, by regulation, specify the
			 manner in which the results of tests conducted under this section shall be
			 reported to the Administrator.
				403.Nicotine
			 reporting requirements for smokeless tobacco products
				(a)Testing of
			 smokeless tobacco productsUnless the Administrator approves
			 equivalent or superior testing standards, information developed under this
			 section and to be included in the annual report by a manufacturer of smokeless
			 tobacco products under section 401(d) shall conform to testing standards
			 published on March 23, 1999, at pages 14085 through 14096 of volume 64 of the
			 Federal Register (Annual Submission of the Quantity of Nicotine Contained in
			 Smokeless Tobacco Products Manufactured, Imported, or Packaged in the United
			 States), and, as to each brand style, except as provided in subsection (b),
			 shall include the following:
					(1)The pH of the
			 tobacco.
					(2)The moisture
			 content as a percentage of the dry weight of the tobacco.
					(3)The nicotine in
			 milligrams per gram of tobacco.
					(4)The nicotine as a
			 percentage of the dry weight of the tobacco.
					(5)The percentage of
			 un-ionized (free) nicotine.
					(6)The total
			 un-ionized (free) nicotine in milligrams per gram of tobacco.
					(7)A classification
			 of each brand style of smokeless tobacco products for nicotine delivery, in
			 accordance with the following standards:
						(A)High
			 Nicotine: smokeless tobacco product yielding more than 2.0 milligrams
			 of total free nicotine per gram.
						(B)Moderate
			 Nicotine: smokeless tobacco product yielding more than 0.5 and less
			 than or equal to 2.0 milligrams of total free nicotine per gram.
						(C)Low
			 Nicotine: smokeless tobacco product yielding more than or equal to .01
			 and less than or equal to 0.5 milligrams of total free nicotine per
			 gram.
						(D)Nicotine
			 Free: smokeless tobacco product yielding less than 0.01 milligrams of
			 total free nicotine per gram.
						(b)Brand styles
			 identical in compositionFor purposes of this section, if a brand
			 style of smokeless tobacco is identical to 1 or more other brand styles of
			 smokeless tobacco, except for brand name designation and other aspects not
			 affecting the physical or chemical composition or performance of the smokeless
			 tobacco, then, for purposes of this section, those brand styles shall be
			 treated as if they were a single brand style, and the smokeless tobacco product
			 manufacturer shall be required to test only 1 of those brand styles in lieu of
			 testing all of those brand styles. The smokeless tobacco product manufacturer
			 shall specify in its annual report to the Administrator under section 401(d)
			 the brand styles covered by the results with respect to the brand style
			 tested.
				(c)Accredited
			 laboratoryEach test conducted in accordance with this section
			 shall be performed in a laboratory that has been accredited according to the
			 ISO 17025 standard, entitled General Requirements for the Competence of
			 Calibration and Testing Laboratories.
				VTar
			 and nicotine yields
			501.Determination
			 of tar and nicotine yields of cigarettes
				(a)Machine-smoking
			 regimenThe testing regimen or regimens and the reporting method
			 established by the Administrator under section 402(c) with respect to the
			 determination and reporting of nicotine yields shall also be used for the
			 determination and disclosure of tar yields under section 504.
				(b)Continued
			 supervision by Federal trade commissionPrior to the expiration
			 of a reasonable period determined by the Administrator for conducting testing
			 pursuant to the regulations promulgated by the Administrator under section
			 402(c), but in no event later than December 31, 2009, manufacturers of
			 cigarettes shall continue to disclose the tar and nicotine yields of their
			 cigarettes under the supervision of the Federal Trade Commission.
				(c)End of Federal
			 Trade Commission authorityAfter the period specified under
			 subsection (b), the Federal Trade Commission shall have no authority over the
			 testing or reporting of the tar and nicotine yields of cigarettes.
				(d)Accredited
			 laboratoryEach test conducted in accordance with this section
			 shall be performed in a laboratory that has been accredited according to the
			 ISO 17025 standard, entitled General Requirements for the Competence of
			 Calibration and Testing Laboratories.
				502.Cigarette tar
			 limits
				(a)No increase in
			 tar yieldsNo tobacco product manufacturer shall distribute for
			 sale domestically a brand style of cigarettes that generates a tar yield
			 greater than the tar yield of that brand style of cigarettes on
			 Federal Tobacco Act of 2009, as
			 determined by the ISO smoking regimen and its associated tolerances. The tar
			 tolerances for cigarettes with ISO tar yields in the range of 1 to 20
			 milligrams per cigarette, based on variations arising from sampling procedure,
			 test method, and sampled product, itself, are the greater of plus or
			 minus—
					(1)15 percent;
			 or
					(2)1 milligram per
			 cigarette.
					(b)Limit on new
			 cigarettesBeginning on the effective date of this Act, no
			 tobacco product manufacturer shall manufacture for commercial distribution
			 domestically a brand style of cigarettes that—
					(1)was not in
			 commercial distribution domestically on the effective date of this Act;
			 and
					(2)generates a tar
			 yield of greater than 20 milligrams per cigarette as determined by the ISO
			 smoking regimen and its associated tolerances.
					(c)Limit on all
			 cigarettesBeginning on January 1, 2010, no tobacco product
			 manufacturer shall manufacture for commercial distribution domestically a brand
			 style of cigarettes that generates a tar yield greater than 20 milligrams per
			 cigarette as determined by the ISO smoking regimen and its associated
			 tolerances.
				(d)Review by
			 AdministratorBeginning on the effective date of this Act, the
			 Administrator shall evaluate the available scientific evidence addressing the
			 potential relationship between historical tar yield values and the risk of harm
			 to smokers. If upon a review of such evidence, and after consultation with
			 technical experts of the Food and Drug Administration and the Centers for
			 Disease Control and Prevention and notice and an opportunity for public
			 comment, the Administrator determines that a reduction in tar yield may
			 reasonably be expected to provide a meaningful reduction of the risk or risks
			 of harm to smokers, the Administrator shall issue an order that—
					(1)provides that no
			 cigarette manufacturer shall manufacture for commercial distribution
			 domestically a cigarette that generates a tar yield that exceeds 14 milligrams
			 as determined by the ISO smoking regimen and its associated tolerances;
			 and
					(2)provides a
			 reasonable time for manufacturers to come into compliance with such
			 prohibition.
					503.Prohibition of
			 smoking article yield termsBeginning 24 months after the effective date
			 of this Act, no tobacco product manufacturer shall use in packaging, labeling,
			 or advertising of cigarettes any of the following terms: low
			 tar, medium, light, mild,
			 ultra light, and ultra low tar.
			504.Disclosure of
			 tar and nicotine yields of cigarettesA tobacco product manufacturer shall include
			 prominently in all advertising for each brand style of cigarettes it
			 manufactures for commercial distribution domestically the ISO tar and nicotine
			 yields for that brand style, and shall post on an Internet-accessible website,
			 or other location electronically accessible to the public, the ISO tar and
			 nicotine yields for every brand style of cigarettes it manufactures for
			 commercial distribution domestically.
			505.Evaluation of
			 tobacco smoke toxicantsNot
			 later than 24 months after the effective date of this Act, the Administrator
			 shall, after consultation with the Centers for Disease Control and Prevention
			 and the Food and Drug Administration, publish a plan to identify and review
			 constituents known to comprise tobacco smoke with regard to the toxicant
			 potential of each such constituent. Such plan shall consider and prioritize the
			 relative risk of serious or chronic tobacco-related diseases and adverse health
			 conditions that the various smoke constituents might present, taking into
			 account—
				(1)all relevant
			 chemical, toxicological, human exposure and epidemiologic studies, and other
			 relevant competent and reliable scientific evidence;
				(2)the likelihood
			 that the magnitude of a specific reduction in a smoke constituent may
			 reasonably be expected to reduce the risk of harm to users of the tobacco
			 product;
				(3)verification that
			 the magnitude of the specific reduction in a smoke constituent can be achieved
			 by existing agronomic practices, product technology, or manufacturing
			 capability; and
				(4)that the
			 magnitude of the specific reduction in a smoke constituent does not
			 significantly reduce consumer acceptance of the tobacco product.
				VIPubic
			 disclosures by tobacco product manufacturers
			601.Disclosures on
			 packages of smoking articles
				(a)Back face for
			 required disclosuresFor purposes of this section—
					(1)the principal
			 face of a package of a smoking article is the face that has the largest surface
			 area or, for faces with identical surface areas, any of the faces that have the
			 largest surface area, except that a package shall not be characterized as
			 having more than 2 principal faces;
					(2)the front face of
			 the package shall be the principal face of the package;
					(3)if the front and
			 back faces of the package are of different sizes in terms of area, then the
			 larger face shall be the front face;
					(4)the back face of
			 the package shall be the principal face of a package that is opposite the front
			 face of the package;
					(5)the entire back
			 face of the package shall be allocated for required package disclosures in
			 accordance with this section; and
					(6)if the package is
			 cylindrical, a contiguous area constituting 30 percent of the total surface
			 area of the cylinder shall be deemed the back face.
					(b)Front face and
			 panels available to manufacturerThe front face and the side,
			 top, and bottom panels of a package of a smoking article shall be available
			 solely to a manufacturer (including a repackager) for identification of a
			 tobacco product, in accordance with this Act, and for other matter as
			 determined by the manufacturer, and shall not be available for any disclosure
			 that the Administrator requires a manufacturer to make.
				(c)Required
			 information on back faceNot later than 24 months after the
			 effective date of this Act, the back face of a package of a smoking article
			 shall be available solely for disclosures required by or under this Act, the
			 Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.), and
			 any other Federal law. Such disclosures shall include—
					(1)the printed name
			 and address of the manufacturer, packer, or distributor, and any other
			 identification associated with the manufacturer, packer, or distributor or with
			 the tobacco product that the Administrator may require;
					(2)1 statutorily
			 mandated warning label as required by section 4 of the Federal Cigarette
			 Labeling and Advertising Act (15 U.S.C. 1333);
					(3)a list of
			 ingredients as required by subsection (e); and
					(4)the appropriate
			 tax registration number.
					(d)Amendment of
			 Federal Cigarette Labeling and Advertising ActSection 4(b)(1) of
			 the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333(b)(1)) is
			 amended to read as follows:
					
						(b)(1)Each label statement
				required under paragraph (1) of subsection (a) shall be located on the back
				face of a package of cigarettes in accordance with section 601 of the Federal
				Tobacco Act of 2009. The phrase Surgeon General’s Warning shall
				appear in capital letters, and the size of all other letters in the label shall
				be the same size as the size of such letters on the date of introduction of the
				Federal Tobacco Act of 2009. All letters in the label shall appear in
				conspicuous and legible type in contrast by typography, layout, or color with
				all other printed matter on the
				package.
							.
				(e)Package
			 disclosure of ingredientsNot later than 24 months after the
			 effective date of this Act, the package of a smoking article shall bear a list
			 of the common or usual names of the ingredients present in the smoking article
			 in an amount greater than 0.1 percent of the total dry weight of the tobacco
			 product (including all ingredients), that shall comply with the
			 following:
					(1)Such listing of
			 ingredients shall appear under, or be conspicuously accompanied by, the heading
			 Tobacco and principal tobacco ingredients.
					(2)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
					(3)After tobacco,
			 the ingredients shall be listed in descending order of predominance, by
			 weight.
					(4)Spices and
			 natural and artificial flavors may be listed, respectively, as
			 spices and natural and artificial flavors without
			 naming each.
					(5)Preservatives may
			 be listed as preservatives without naming each.
					(6)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
					602.Disclosures on
			 packages of chewing tobacco and dry snuff
				(a)Back face for
			 required disclosuresFor purposes of this section—
					(1)the principal
			 face of a package of chewing tobacco or dry snuff is the face that has the
			 largest surface area or, for faces with identical surface areas, any of the
			 faces that have the largest surface area, except that a package shall not be
			 characterized as having more than 2 principal faces;
					(2)the front or top
			 face shall be the principal face of the package;
					(3)if the front or
			 top and back or bottom faces are of different sizes in terms of area, then the
			 larger face shall be the front or top face;
					(4)the back or
			 bottom face of the package shall be the principal face of a package that is
			 opposite the front or top face of the package;
					(5)beginning 24
			 months after the effective date of this Act, the entire back or bottom face of
			 the package shall be allocated for required package disclosures in accordance
			 with this section; and
					(6)if the package is
			 cylindrical, a contiguous area constituting 30 percent of the total surface
			 area of the cylinder shall be deemed the back face.
					(b)Front or top
			 face and panels available to manufacturerThe front or top face
			 and the side, top, and bottom panels of a package of chewing tobacco or dry
			 snuff shall be available solely to a manufacturer (including a repackager) for
			 identification of a tobacco product, in accordance with this Act, and for other
			 matter as determined by the manufacturer, and shall not be available for any
			 disclosure that the Administrator requires a manufacturer to make.
				(c)Required
			 information on back or bottom faceThe back or bottom face of a
			 package of chewing tobacco or dry snuff shall be available solely for
			 disclosures required by or under this Act, the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4401 et seq.), and any other Federal
			 law. Such disclosures shall include—
					(1)the printed name
			 and address of the manufacturer, packer, or distributor, and any other
			 identification associated with the manufacturer, packer, or distributor or with
			 the tobacco product that the Administrator may require;
					(2)1 warning label,
			 as required by section 3 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4402);
					(3)a list of
			 ingredients as required by subsection (e); and
					(4)the appropriate
			 tax registration number.
					(d)Amendment of
			 Comprehensive Smokeless Tobacco Health Education Act of
			 1986Section 3(b)(1) of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4402(b)(1)) is amended to read as
			 follows:
					
						(1)in the case of
				the smokeless tobacco product package—
							(A)in a conspicuous
				and prominent place on the back face or bottom of the package; and
							(B)in a conspicuous
				format and in conspicuous and legible type in contrast with all other printed
				material on the package;
				and
							.
				(e)Package
			 disclosure of ingredientsBeginning 24 months after the effective
			 date of this Act, a package of chewing tobacco or dry snuff shall bear a list
			 of the common or usual names of the ingredients present in the chewing tobacco
			 or dry snuff in an amount greater than 0.1 percent of the total dry weight of
			 the tobacco (including all ingredients) that shall comply with the
			 following:
					(1)Such listing of
			 ingredients shall appears under, or be conspicuously accompanied by, the
			 heading Tobacco and principal tobacco ingredients.
					(2)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
					(3)After tobacco,
			 the ingredients shall be listed in descending order of predominance, by
			 weight.
					(4)Spices and
			 natural and artificial flavors may be listed, respectively, as
			 spices and natural and artificial flavors without
			 naming each.
					(5)Preservatives may
			 be listed as preservatives without naming each.
					(6)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
					603.Public
			 disclosure of ingredients
				(a)RegulationsNot
			 later than 24 months after the effective date of this Act, the Administrator
			 shall, by regulation, establish standards under which each tobacco product
			 manufacturer shall disclose publicly, and update at least annually—
					(1)a list of the
			 ingredients it uses in each brand style it manufactures for commercial
			 distribution domestically, as provided for in subsection (b); and
					(2)a composite list
			 of all the ingredients it uses in any of the brand styles it manufactures for
			 commercial distribution domestically, as provided for in subsection (c).
					(b)Ingredients To
			 be disclosed as to each brand style
					(1)In
			 generalWith respect to the public disclosure required by
			 subsection (a)(1), as to each brand style, the tobacco product manufacture
			 shall disclose the common or usual name of each ingredient present in the brand
			 style in an amount greater than 0.1 percent of the total dry weight of the
			 tobacco (including all ingredients).
					(2)RequirementsDisclosure
			 under paragraph (1) shall comply with the following:
						(A)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
						(B)After tobacco,
			 the ingredients shall be listed in descending order of predominance, by
			 weight.
						(C)Spices and
			 natural and artificial flavors may be listed, respectively, as
			 spices and natural and artificial flavors without
			 naming each.
						(D)Preservatives may
			 be listed as preservatives without naming each.
						(E)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
						(c)Aggregate
			 disclosure of ingredients
					(1)In
			 generalThe public disclosure required of a tobacco product
			 manufacturer under subsection (a)(2) shall consist of a single list of all
			 ingredients used in any brand style that a tobacco product manufacturer
			 manufactures for commercial distribution domestically, without regard to the
			 quantity used, and including, separately, each spice, each natural or
			 artificial flavoring, and each preservative.
					(2)ListingThe
			 ingredients shall be listed by their respective common or usual names in
			 descending order of predominance by the total weight used annually by the
			 tobacco product manufacturer in manufacturing tobacco products for commercial
			 distribution domestically.
					(d)No required
			 disclosure of quantitiesThe Administrator shall not require any
			 public disclosure of quantitative information about any ingredient in a tobacco
			 product.
				(e)Disclosure on
			 websiteThe public disclosures required by subsection (a) may be
			 made by posting on an Internet-accessible website, or other location
			 electronically accessible to the public, which is identified on all packages of
			 a tobacco product manufacturer’s tobacco products.
				(f)Timing of
			 initial required disclosuresNo disclosure pursuant to this
			 section shall be required to commence until the regulations under subsection
			 (a) have been in effect for not less than 1 year.
				604.Cigarette
			 label and advertising warningsSection 4(a)(1) of the Federal Cigarette
			 Labeling and Advertising Act (15 U.S.C. 1333(a)(1)) is amended to read as
			 follows:
				
					(1)Beginning 18 months after the date of
				enactment of the Federal Tobacco Act of 2009, it shall be unlawful for any
				person to manufacture, package, sell, offer to sell, distribute, or import for
				sale or distribution within the United States any cigarettes the package of
				which fails to bear, in accordance with the requirements of this section, 1 of
				the following labels:
					SURGEON
				GENERAL’S WARNING: Cigarettes are addictive.
					SURGEON
				GENERAL’S WARNING: Tobacco smoke can harm your children.
					SURGEON
				GENERAL’S WARNING: Cigarettes cause fatal lung disease.
					SURGEON
				GENERAL’S WARNING: Cigarettes cause cancer.
					SURGEON
				GENERAL’S WARNING: Cigarettes cause strokes and heart disease.
					SURGEON
				GENERAL’S WARNING: Smoking during pregnancy can harm your baby.
					SURGEON
				GENERAL’S WARNING: Smoking can kill you.
					SURGEON
				GENERAL’S WARNING: Tobacco smoke causes fatal lung disease in
				non-smokers.
					SURGEON
				GENERAL’S WARNING: Quitting smoking now greatly reduces serious risks to your
				health.
					.
			VIIEnforcement
			 provisions
			701.Prohibited
			 actsThe following acts and
			 the causing thereof are hereby prohibited:
				(1)The introduction
			 or delivery for introduction into interstate commerce of any tobacco product
			 that is adulterated or misbranded.
				(2)The adulteration
			 or misbranding of any tobacco product in interstate commerce.
				(3)The receipt in
			 interstate commerce of any tobacco product that is known to be adulterated or
			 misbranded, and the delivery or proffered delivery thereof for pay or
			 otherwise.
				(4)The failure to
			 establish or maintain any record, or make any report or other submission, or to
			 provide any notice required by or under this Act, or the refusal to permit
			 access to, verification of, or copying of any record as required by this
			 Act.
				(5)The refusal to
			 permit entry or inspection as authorized by this Act.
				(6)The making to the
			 Administrator of a statement, report, certification, or other submission
			 required by this Act, with knowledge that such statement, report,
			 certification, or other submission is false in a material aspect.
				(7)The
			 manufacturing, shipping, receiving, storing, selling, distributing, possession,
			 or use of any tobacco product with knowledge that it is an illicit tobacco
			 product.
				(8)The forging,
			 simulating without proper permission, falsely representing, or without proper
			 authority using any brand name.
				(9)The using by any
			 person to his or her own advantage, or revealing, other than to the
			 Administrator or officers or employees of the Agency, or to the courts when
			 relevant in any judicial proceeding under this Act, any information acquired
			 under authority of this Act concerning any item which as a trade secret is
			 entitled to protection, except that this paragraph shall not authorize the
			 withholding of information from the House of Representatives or the Senate or
			 from, to the extent of matter within its jurisdiction, any committee or
			 subcommittee of such committee or any joint committee of Congress or any
			 subcommittee of such joint committee.
				(10)The alteration,
			 mutilation, destruction, obliteration, or removal of the whole or any part of
			 the labeling of, or the doing of any other act with respect to, a tobacco
			 product, if such act is done while such tobacco product is held for sale
			 (whether or not the first sale) after shipment in interstate commerce, and
			 results in such tobacco product being adulterated or misbranded.
				(11)The importation
			 of any tobacco product that is adulterated, misbranded, or otherwise not in
			 compliance with this Act.
				(12)The commission
			 of any act prohibited by section 201.
				702.Injunction
			 proceedings
				(a)JurisdictionThe
			 district courts of the United States shall have jurisdiction, for cause shown,
			 to restrain violations of this Act, except for violations of section
			 701(11).
				(b)Type of
			 trialIn case of an alleged violation of an injunction or
			 restraining order issued under this section, which also constitutes a violation
			 of this Act, trial shall be by the court, or upon demand of the defendant, by a
			 jury.
				703.Penalties
				(a)Violations of
			 section 701Any person who willfully violates a provision of
			 section 701 shall be imprisoned for not more than 1 year, or fined not more
			 than $25,000, or both.
				(b)Civil penalties
			 for violation of section 803
					(1)In
			 generalAny person who knowingly distributes or sells, other than
			 through retail sale or retail offer for sale, any cigarette brand style in
			 violation of section 803(a)—
						(A)for a first
			 offense shall be liable for a civil penalty not to exceed $10,000 for each
			 distribution or sale; or
						(B)for a second
			 offense shall be liable for a civil penalty not to exceed $25,000 for each
			 distribution or sale;
						except that
			 the penalty imposed under this paragraph against any person with respect to
			 violations during any 30-day period shall not exceed $100,000.(2)RetailersAny
			 retailer who knowingly distributes, sells, or offers for sale any cigarette
			 brand style in violation of section 803(a) shall—
						(A)for a first
			 offense for each sale or offer for sale of cigarettes, if the total number of
			 packages of cigarettes sold or offered for sale—
							(i)does not exceed
			 50 packages of cigarettes, be liable for a civil penalty not to exceed $500 for
			 each sale or offer for sale; and
							(ii)exceeds 50
			 packages of cigarettes, be liable for a civil penalty not to exceed $1,000 for
			 each sale or offer for sale;
							(B)for each
			 subsequent offense for each sale or offer for sale of cigarettes, if the total
			 number of cigarettes sold or offered for sale—
							(i)does not exceed
			 50 packages of cigarettes, be liable for a civil penalty not to exceed $2,000
			 for each sale or offer for sale; and
							(ii)exceeds 50
			 packages of cigarettes, be liable for a civil penalty not to exceed $5,000 for
			 each sale or offer for sale;
							except
			 that the penalty imposed under this paragraph against any person during any
			 30-day period shall not exceed $25,000.704.Seizure
				(a)Articles
			 subject to seizure
					(1)In
			 generalAny tobacco product that is adulterated or misbranded
			 when introduced into or while in interstate commerce or while held for sale
			 (whether or not the first sale) after shipment in interstate commerce, or which
			 may not, under the provisions of this Act, be introduced into interstate
			 commerce, shall be liable to be proceeded against while in interstate commerce,
			 or at any time thereafter, on libel of information and condemned in any
			 district court of the United States within the jurisdiction of which the
			 tobacco product is found.
					(2)LimitationNo
			 libel for condemnation shall be instituted under this Act for any alleged
			 misbranding if there is pending in any court a libel for condemnation
			 proceeding under this Act based upon the same alleged misbranding, and not more
			 than 1 such proceeding shall be instituted if no such proceeding is so pending,
			 except that such limitations shall not apply—
						(A)when such
			 misbranding has been the basis of a prior judgment in favor of the United
			 States, in a criminal, injunction, or libel for condemnation proceeding under
			 this Act; or
						(B)when the
			 Administrator has probable cause to believe from facts found, without hearing,
			 by the Administrator or any officer or employee of the Agency that the
			 misbranded tobacco product is dangerous to health beyond the inherent danger to
			 health posed by tobacco, or that the labeling of the misbranded tobacco product
			 is fraudulent, or would be in a material respect misleading to the injury or
			 damage of the purchaser or consumer.
						In any case
			 in which the number of libel for condemnation proceedings is limited as
			 provided for in this paragraph, the proceeding pending or instituted shall, on
			 application of the claimant, seasonably made, be removed for trial to any
			 district agreed upon by stipulation between the parties, or, in case of failure
			 to so stipulate within a reasonable time, the claimant may apply to the court
			 of the district in which the seizure has been made, and such court (after
			 giving the United States attorney for such district reasonable notice and
			 opportunity to be heard) shall by order, unless good cause to the contrary is
			 shown, specify a district of reasonable proximity to the claimant’s principal
			 place of business, to which the case shall be removed for trial.(3)ListThe
			 following shall be liable to be proceeded against at any time on libel of
			 information and condemned in any district court of the United States within the
			 jurisdiction of which they are found:
						(A)Any tobacco
			 product that is an illicit tobacco product.
						(B)Any container of
			 an illicit tobacco product.
						(C)Any equipment or
			 thing used in making an illicit tobacco product.
						(D)Any adulterated
			 or misbranded tobacco product.
						(4)Limitation
						(A)In
			 generalExcept as provided in subparagraph (B), no libel for
			 condemnation may be instituted under this subsection against any tobacco
			 product that—
							(i)is
			 misbranded under this Act because of its advertising; and
							(ii)is
			 being held for sale to the ultimate consumer in an establishment other than an
			 establishment owned or operated by a manufacturer, packer, or distributor of
			 the tobacco product.
							(B)ExceptionA
			 libel for condemnation may be instituted under this subsection against a
			 tobacco product described in subparagraph (A) if the tobacco product’s
			 advertising which resulted in the tobacco product being misbranded was
			 disseminated in the establishment in which the tobacco product is being held
			 for sale to the ultimate consumer—
							(i)such advertising
			 was disseminated by, or under the direction of, the owner or operator of such
			 establishment; or
							(ii)all or part of
			 the cost of such advertising was paid by such owner or operator.
							(b)Procedures
					(1)In
			 generalThe tobacco product, equipment, or other thing proceeded
			 against under this section shall be liable to seizure by process pursuant to
			 the libel, and the procedure in cases under this section shall conform, to the
			 maximum extent practicable, to the procedure in admiralty, except that on
			 demand of either party any issue of fact joined in any such case shall be tried
			 by jury.
					(2)Consolidation
						(A)In
			 generalWhen libel for condemnation proceedings under this
			 section, involving the same claimant and the same issues of adulteration or
			 misbranding, are pending in 2 or more jurisdictions, such pending proceedings,
			 upon application of the claimant seasonably made to the court of one such
			 jurisdiction, shall be consolidated for trial by order of such court, and tried
			 in—
							(i)any
			 district selected by the claimant where one of such proceedings is pending;
			 or
							(ii)a
			 district agreed upon by stipulation between the parties.
							(B)Application for
			 consolidationIf no order for consolidation is made under
			 subparagraph (A) within a reasonable time, the claimant may apply to the court
			 of one such jurisdiction and such court (after giving the United States
			 attorney for such district reasonable notice and opportunity to be heard) shall
			 by order, unless good cause to the contrary is shown, specify a district of
			 reasonable proximity to the claimant’s principal place of business, in which
			 all such pending proceedings shall be consolidated for trial and tried. Such
			 order of consolidation shall not apply so as to require the removal of any case
			 the date for trial of which has been fixed. The court granting such order shall
			 give prompt notification thereof to the other courts having jurisdiction of the
			 cases covered thereby.
						(c)Samples and
			 analysesThe court at any time after seizure under this section
			 up to a reasonable time before trial shall by order allow any party to a
			 condemnation proceeding, or the party’s attorney or agent, to obtain a
			 representative sample of the article seized and a true copy of the analysis, if
			 any, on which the proceeding is based and the identifying marks or numbers, if
			 any, of the packages from which the samples analyzed were obtained.
				(d)Disposition of
			 condemned tobacco products
					(1)Destruction or
			 sale
						(A)In
			 generalAny tobacco product condemned under this section shall,
			 after entry of the decree, be disposed of by destruction or sale as the court
			 may, in accordance with the provisions of this section, direct, and the
			 proceeds thereof, if sold (less the legal costs and charges), shall be paid
			 into the Treasury of the United States. Such tobacco product shall not be sold
			 under such decree contrary to the provisions of this Act or the laws of the
			 jurisdiction in which sold.
						(B)SupervisionAfter
			 entry of the decree under subparagraph (A) and upon the payment of the costs of
			 the proceedings and the execution of a good and sufficient bond conditioned on
			 such article not being sold or disposed of contrary to the provisions of this
			 Act or the laws of any State in which sold, the court may by order direct that
			 such tobacco product be delivered to the owner thereof to be destroyed or
			 brought into compliance with the provisions of this Act, under the supervision
			 of an officer or employee duly designated by the Administrator. The expenses of
			 such supervision shall be paid by the person obtaining release of the tobacco
			 product under bond.
						(C)Imported
			 productsIf the tobacco product involved in a condemnation under
			 this paragraph was imported into the United States and the person seeking its
			 release establishes—
							(i)that the
			 adulteration, misbranding, or violation did not occur after the tobacco product
			 was imported; and
							(ii)that the person
			 seeking the release of the tobacco product had no cause for believing that it
			 was adulterated, misbranded, or in violation before it was released from
			 customs custody;
							the court
			 may permit the tobacco product to be delivered to the owner for exportation
			 under section 709 in lieu of destruction upon a showing by the owner that there
			 is a reasonable certainty that the tobacco product will not be reimported into
			 the United States.(2)Application to
			 equipmentThe provisions of paragraph (1) shall, to the extent
			 deemed appropriate by the court, apply to any equipment or other thing that is
			 not otherwise within the scope of such paragraph and which is referred to in
			 paragraph (3) of subsection (a).
					(3)Remission or
			 mitigationWhenever in any proceeding under this section,
			 involving paragraph (3) of subsection (a), the condemnation of any equipment or
			 thing (other than a tobacco product) is decreed, the court shall allow the
			 claim of any claimant, to the extent of such claimant’s interest, for remission
			 or mitigation of such forfeiture if such claimant proves to the satisfaction of
			 the court—
						(A)that such
			 claimant has not caused the equipment or thing to be within 1 of the categories
			 referred to in such paragraph (3) and has no interest in any tobacco product
			 referred to in such paragraph;
						(B)that such
			 claimant has an interest in such equipment or other thing as owner or lienor or
			 otherwise, acquired by such claimant in good faith; and
						(C)that such
			 claimant at no time had any knowledge or reason to believe that such equipment
			 or other thing was being or would be used in, or to facilitate, the violation
			 of laws of the United States relating to any illicit tobacco product.
						(e)Costs and
			 feesWhen a decree of condemnation is entered against the tobacco
			 product or other article under this section, court costs and fees, and storage
			 and other proper expenses shall be awarded against the person, if any,
			 intervening as claimant of the tobacco product or other article.
				(f)Removal for
			 trialIn the case of removal for trial of any case as provided
			 for by subsection (a) or (b)—
					(1)the clerk of the
			 court from which removal is made shall promptly transmit to the court in which
			 the case is to be tried all records in the case necessary in order that such
			 court may exercise jurisdiction; and
					(2)the court to
			 which such case was removed shall have the powers and be subject to the duties,
			 for purposes of such case, which the court from which removal was made would
			 have had, or to which such court would have been subject, if such case had not
			 been removed.
					(g)Administrative
			 detention of tobacco products
					(1)Detention
			 authority
						(A)In
			 generalAn officer or qualified employee of the Agency may order
			 the detention, in accordance with this subsection, of any tobacco product that
			 is found during an inspection, examination, or investigation under this Act
			 conducted by such officer or qualified employee, if the officer or qualified
			 employee has credible evidence or information indicating that such article
			 presents a threat of serious adverse health consequences beyond those normally
			 inherent in the use of tobacco products.
						(B)Administrator’s
			 approvalA tobacco product or component thereof may be ordered
			 detained under subparagraph (A) only if the Administrator or an official
			 designated by the Administrator approves the order. An official may not be so
			 designated unless the official is an officer with supervisory responsibility
			 for the inspection, examination, or investigation that led to the order.
						(2)Period of
			 detentionA tobacco product may be detained under paragraph (1)
			 for a reasonable period, not to exceed 20 days, unless a greater period, not to
			 exceed 30 days, is necessary, to institute an action under subsection (a) or
			 section 702.
					(3)Security of
			 detained tobacco productAn order under paragraph (1) may require
			 that the tobacco product to be detained be labeled or marked as detained, and
			 shall require that the tobacco product be maintained in or removed to a secure
			 facility, as appropriate. A tobacco product subject to such an order shall not
			 be transferred by any person from the place at which the tobacco product is
			 ordered detained, or from the place to which the tobacco product is so removed,
			 as the case may be, until released by the Administrator or until the expiration
			 of the detention period applicable under such order, whichever occurs first.
			 This paragraph shall not be construed as authorizing the delivery of the
			 tobacco product pursuant to the execution of a bond while the tobacco product
			 is subject to the order, and section 709 shall not be construed to authorize
			 the delivery of the tobacco product pursuant to the execution of a bond while
			 the article is subject to the order.
					(4)Appeal of
			 detention order
						(A)In
			 generalWith respect to a tobacco product ordered detained under
			 paragraph (1), any person that would be entitled to be a claimant of such
			 tobacco product if the tobacco product were seized under subsection (a) may
			 appeal the detention order to the Administrator. Within 5 days after such an
			 appeal is filed, the Administrator, after providing opportunity for an informal
			 hearing, shall confirm or terminate the order involved, and such confirmation
			 by the Administrator shall be considered a final agency action for purposes of
			 section 702 of title 5, United States Code. If during such 5-day period the
			 Administrator fails to provide such an opportunity, or to confirm or terminate
			 such order, the order is deemed to be terminated.
						(B)Effect of
			 instituting court actionThe process under subparagraph (A) for
			 the appeal of an order under paragraph (1) shall terminate if the Administrator
			 institutes an action under subsection (a) or section 702 regarding the tobacco
			 product involved.
						705.Report of
			 minor violationsNothing in
			 this Act shall be construed as requiring the Administrator to report for
			 prosecution, or for the institution of libel or injunction proceedings, minor
			 violations of this Act whenever the Administrator believes that the public
			 interest will be adequately served by a suitable written notice or
			 warning.
			706.Inspection
				(a)Authority To
			 inspect
					(1)In
			 generalThe Administrator shall have the power to inspect the
			 premises of a tobacco product manufacturer for purposes of determining
			 compliance with this Act, or the regulations promulgated under this Act.
					(2)Entry of
			 premisesOfficers of the Agency designated by the Administrator,
			 upon presenting appropriate credentials and a written notice to the person in
			 charge of the premises involved, are authorized to enter, at reasonable times,
			 without a search warrant, any factory, warehouse, or other establishment in
			 which tobacco products are manufactured, processed, packaged, or held for
			 domestic distribution.
					(3)Reasonable
			 limits and mannerAn inspection under this subsection shall be
			 conducted within reasonable limits and in a reasonable manner, and shall be
			 limited to examining only those things, including records, relevant to
			 determining whether violations of this Act, or regulations under this Act, have
			 occurred.
					(4)LimitationNo
			 inspection under this section shall extend to financial data, sales data other
			 than shipment data, pricing data, personnel data (other than data as to
			 qualifications of technical and professional personnel performing functions
			 subject to this Act), or research data. A separate notice shall be given for
			 each such inspection, but a notice shall not be required for each entry made
			 during the period covered by the inspection. Each such inspection shall be
			 commenced and completed with reasonable promptness.
					(b)Report of
			 observationsPrior to leaving the premises, the officer of the
			 Agency who has supervised or conducted the inspection shall give to the person
			 in charge of the premises a report in writing setting forth any conditions or
			 practices that appear to manifest a violation of this Act, or the regulations
			 under this Act.
				(c)SamplesIf
			 an officer has obtained any sample in the course of an inspection under this
			 section, prior to leaving the premises such officer shall give to the person in
			 charge of the premises a receipt describing the samples obtained. As to each
			 such sample obtained, the officer shall furnish promptly to the person in
			 charge of the premises a copy of the sample and of any analysis made upon the
			 sample.
				707.Effect of
			 complianceCompliance with the
			 provisions of this Act, and the regulations promulgated under this Act, shall
			 constitute a complete defense to any civil action, including relating to any
			 product liability action, that seeks to recover damages, whether compensatory
			 or punitive, based upon an alleged defect in the labeling or advertising of any
			 tobacco product distributed for sale domestically.
			708.Imports
				(a)Imports; list
			 of registered foreign establishments; samples from unregistered foreign
			 establishments; examination and refusal of admission
					(1)In
			 generalThe Secretary of Homeland Security shall deliver to the
			 Administrator, upon request by the Administrator, samples of tobacco products
			 that are being imported or offered for import into the United States, giving
			 notice thereof to the owner or consignee, who may appear before the
			 Administrator and have the right to introduce testimony.
					(2)List of
			 establishments and samplesThe Administrator shall furnish to the
			 Secretary of Homeland Security a list of establishments registered pursuant to
			 subsection (d) of section 109, and shall request that, if any tobacco products
			 manufactured, prepared, or processed in an establishment not so registered are
			 imported or offered for import into the United States, samples of such tobacco
			 products be delivered to the Administrator, with notice of such delivery to the
			 owner or consignee, who may appear before the Administrator and have the right
			 to introduce testimony.
					(3)Examinations
			 and refusalIf it appears from the examination of samples
			 delivered under this subsection or otherwise that—
						(A)such tobacco
			 product is forbidden or restricted in sale in the country in which it was
			 produced or from which it was exported; or
						(B)such tobacco
			 product is adulterated, misbranded, or otherwise in violation of this
			 Act;
						then such
			 tobacco product shall be refused admission, except as provided in subsection
			 (b).(4)DestructionThe
			 Secretary of Homeland Security shall cause the destruction of any such tobacco
			 product refused admission under this subsection unless such tobacco product is
			 exported, under regulations prescribed by the Secretary of Homeland Security,
			 within 90 days of the date of notice of such refusal or within such additional
			 time as may be permitted pursuant to such regulations.
					(b)Disposition of
			 refused tobacco products
					(1)In
			 generalPending a decision as to the admission of a tobacco
			 product being imported or offered for import, the Secretary of Homeland
			 Security may authorize the delivery of such tobacco product to the owner or
			 consignee upon the execution by such owner or consignee of a good and
			 sufficient bond providing for the payment of such liquidated damages in the
			 event of default as may be required pursuant to regulations of the Secretary of
			 Homeland Security.
					(2)Actions for
			 complianceIf it appears to the Administrator that a tobacco
			 product that is refused admission under subsection (a)(3) may, by relabeling or
			 other action, be brought into compliance with this Act or rendered other than a
			 tobacco product, a final determination as to admission of such tobacco product
			 may be deferred and, upon filing of timely written application by the owner or
			 consignee and the execution by such owner or consignee of a bond as provided in
			 paragraph (1), the Administrator may, in accordance with regulations, authorize
			 the applicant to perform such relabeling or other action specified in such
			 authorization (including destruction or export of rejected tobacco products or
			 portions thereof, as may be specified in the Administrator’s authorization).
			 All such relabeling or other action pursuant to such authorization shall in
			 accordance with regulations be under the supervision of an officer or employee
			 of the Agency designated by the Administrator, or an officer or employee of the
			 Department of Homeland Security designated by the Secretary of Homeland
			 Security.
					(c)Charges
			 concerning refused tobacco productsAll expenses (including
			 travel, per diem or subsistence, and salaries of officers or employees of the
			 United States) in connection with the destruction provided for in subsection
			 (a) and the supervision of the relabeling or other action authorized under the
			 provisions of subsection (b), the amount of such expenses to be determined in
			 accordance with regulations, and all expenses in connection with the storage,
			 cartage, or labor with respect to any tobacco product refused admission under
			 subsection (a), shall be paid by the owner or consignee and, in default of such
			 payment, shall constitute a lien against any future importations made by such
			 owner or consignee.
				709.Tobacco
			 products for export
				(a)Exemption for
			 tobacco products exportedExcept as provided in subsection (b), a
			 tobacco product intended for export shall be exempt from this Act if—
					(1)it is not in
			 conflict with the laws of the country to which it is intended for export, as
			 demonstrated by—
						(A)a document issued
			 by the government of that country; or
						(B)a document
			 provided by a person knowledgeable with respect to the relevant laws of that
			 country and qualified by training and experience to make determinations as to
			 whether the tobacco product is or is not in conflict with such laws;
						(2)it is labeled on
			 the outside of the shipping package that it is intended for export; and
					(3)the particular
			 units of tobacco product intended for export have not been sold or offered for
			 sale in domestic commerce.
					(b)Products for
			 United States armed forces overseasA tobacco product intended
			 for export shall not be exempt from this Act if it is intended for sale or
			 distribution to members or units of the Armed Forces of the United States
			 located outside of the United States.
				(c)LimitationThis
			 Act shall not apply to a person that manufactures or distributes tobacco
			 products solely for export under subsection (a), except to the extent such
			 tobacco products are subject to subsection (b).
				VIIIMiscellaneous
			 provisions
			801.Use of
			 payments under the master settlement agreement and individual State settlement
			 agreements
				(a)Reduction of
			 grant amounts
					(1)In
			 generalFor fiscal year 2010 and each subsequent fiscal year, the
			 Secretary shall reduce, as provided for in subsection (b), the amount of any
			 grant to a State under section 1921 of the Public Health Service Act (42 U.S.C.
			 300x–21) if the Secretary determines that the State is expending funds received
			 by such State pursuant to the Master Settlement Agreement, the Florida
			 Settlement Agreement, the Minnesota Settlement Agreement, the Mississippi
			 Memorandum of Understanding, or the Texas Settlement Agreement, as applicable,
			 on tobacco control programs in amounts that are less than the amounts
			 recommended for that State by the Centers for Disease Control and
			 Prevention.
					(2)Certain
			 StatesIn the case of a State whose legislature does not convene
			 a regular session in fiscal year 2009, the requirement described in paragraph
			 (1) shall apply only for fiscal year 2010 and subsequent fiscal years.
					(b)Determination
			 of State spending
					(1)In
			 generalPrior to making a grant to a State under section 1921 of
			 the Public Health Service Act (42 U.S.C. 300x–21) for the first applicable
			 fiscal year or any subsequent fiscal year, the Secretary shall make a
			 determination of whether, during the immediately preceding fiscal year, the
			 State has expended on tobacco control programs, from the funds received by such
			 State pursuant to the Master Settlement Agreement, the Florida Settlement
			 Agreement, the Minnesota Settlement Agreement, the Mississippi Memorandum of
			 Understanding, or the Texas Settlement Agreement, as applicable, at least the
			 amount recommended for that State by the Centers for Disease Control and
			 Prevention.
					(2)Reduction in
			 allotmentIf, after notice to the State and an opportunity for a
			 hearing, the Secretary determines under paragraph (1) that the State has
			 expended less than the recommended amount, the Secretary shall reduce the
			 amount of the allotment to the State under section 1921 of the Public Health
			 Service Act (42 U.S.C. 300x–21) for the fiscal year involved by an amount equal
			 to—
						(A)in the case of
			 the first applicable fiscal year, 10 percent of the amount determined under
			 section 1933 of such Act (42 U.S.C. 300x–33) for the State for the fiscal
			 year;
						(B)in the case of
			 the first fiscal year following such applicable fiscal year, 20 percent of the
			 amount determined under such section 1933, for the State for the fiscal
			 year;
						(C)in the case of
			 the second such fiscal year, 30 percent of the amount determined under such
			 section 1933, for the State for the fiscal year; and
						(D)in the case of
			 the third such fiscal year or any subsequent fiscal year, 40 percent of the
			 amount determined under such section 1933, for the State for the fiscal
			 year.
						The
			 Secretary shall not grant to any State a waiver of the terms and requirements
			 of this subsection or subsection (a).(c)DefinitionsFor
			 the purposes of this section:
					(1)First
			 applicable fiscal yearThe term first applicable fiscal
			 year means—
						(A)fiscal year 2011,
			 in the case of any State described in subsection (a)(2); and
						(B)fiscal year 2010,
			 in the case of any other State.
						(2)Florida
			 Settlement AgreementThe term Florida Settlement
			 Agreement means the Settlement Agreement, together with the exhibits
			 thereto, entered into on August 25, 1997, between the State of Florida and
			 signatory tobacco product manufacturers, as specified therein.
					(3)Master
			 Settlement AgreementThe term Master Settlement
			 Agreement means the Master Settlement Agreement, together with the
			 exhibits thereto, entered into on November 23, 1998, between the signatory
			 States and signatory tobacco product manufacturers, as specified
			 therein.
					(4)Minnesota
			 Settlement AgreementThe term Minnesota Settlement
			 Agreement means the Settlement Agreement, together with the exhibits
			 thereto, entered into on May 8, 1998, between the State of Minnesota and
			 signatory tobacco product manufacturers, as specified therein.
					(5)Mississippi
			 Memorandum of UnderstandingThe term Mississippi Memorandum
			 of Understanding means the Memorandum of Understanding, together with
			 the exhibits thereto and Settlement Agreement contemplated therein, entered
			 into on July 2, 1997, between the State of Mississippi and signatory tobacco
			 product manufacturers, as specified therein.
					(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(7)Texas
			 Settlement AgreementThe term Texas Settlement
			 Agreement means the Settlement Agreement, together with the exhibits
			 thereto, entered into on January 16, 1998, between the State of Texas and
			 signatory tobacco product manufacturers, as specified therein.
					802.User
			 fees
				(a)Assessment of
			 user feesThe Administrator shall assess an annual user fee for
			 each fiscal year, beginning with fiscal year 2010, determined in accordance
			 with this section, upon each tobacco product manufacturer (including each
			 importer) that is subject to this Act.
				(b)Use of user
			 feesThe Administrator shall make user fees collected pursuant to
			 this section available to pay, in each fiscal year, for the costs of the
			 activities of the Agency related to the regulation of tobacco products under
			 this Act.
				(c)Amounts of user
			 fees
					(1)LimitationExcept
			 as provided in paragraph (2), the total amount of the user fees assessed for
			 each fiscal year pursuant to this section shall be sufficient, and shall not
			 exceed the amount necessary, to pay for the costs of the activities described
			 in subsection (b) for the fiscal year involved.
					(2)AmountsThe
			 total amount of the assessments under this section—
						(A)for fiscal year
			 2010 shall not exceed $100,000,000; and
						(B)for each
			 subsequent fiscal year, shall not exceed the limitation on the assessment
			 imposed during the preceding fiscal year, as adjusted by the Administrator
			 (after notice, published in the Federal Register) to reflect the greater
			 of—
							(i)the
			 total percentage change that occurred in the Consumer Price Index for all urban
			 consumers (all items; United States city average) for the 12-month period
			 ending on June 30 preceding the fiscal year for which the fee amounts are being
			 established; or
							(ii)the total
			 percentage change for the previous fiscal year in basic pay under the General
			 Schedule in accordance with section 5332 of title 5, United States Code, as
			 adjusted by any locality-based comparability payment pursuant to section 5304
			 of such title for Federal employees stationed in the District of
			 Columbia.
							(3)NotificationThe
			 Administrator shall notify each tobacco product manufacturer subject to this
			 section of the amount of the annual assessment imposed on such tobacco product
			 manufacturer under subsection (d). Such notifications shall occur not later
			 than the July 31 prior to the beginning of the fiscal year for which such
			 assessment is being made, and payments of all assessments shall be made not
			 later than 60 days after the date of each such notification. Such notification
			 shall contain a complete list of the assessments imposed on tobacco product
			 manufacturers for that fiscal year.
					(d)Liability of
			 tobacco product manufacturers for user fees
					(1)DeterminationThe
			 user fee to be paid by each tobacco product manufacturer for a fiscal year
			 shall be determined by multiplying—
						(A)such tobacco
			 product manufacturer’s market share of tobacco products, as determined under
			 regulations issued pursuant to subsection (e); by
						(B)the total user
			 fee assessment for such fiscal year, as determined under subsection (c).
						(2)LimitationExcept
			 as provided in paragraph (3), no tobacco product manufacturer shall be required
			 to pay a percentage of a total annual user fee for all tobacco product
			 manufacturers that exceeds the market share of such manufacturer.
					(3)Failure to
			 payIf—
						(A)a tobacco product
			 manufacturer fails to pay the user fee in full by the due date;
						(B)the
			 Administrator, after diligent inquiry, concludes that such manufacturer is
			 unlikely to make such payment in full by the time such payment will be needed
			 by the Administrator; and
						(C)the Administrator
			 and the Department of Justice make diligent efforts to obtain payment in full
			 from such tobacco product manufacturer;
						the
			 Administrator may re-allocate the unpaid amount owed by that tobacco product
			 manufacturer to the other tobacco product manufacturers on the basis of their
			 respective market shares. If the Administrator makes such re-allocation, the
			 Administrator shall set a reasonable time, not less than 60 days from the date
			 of notice of the amount due, for payment of that amount by such manufacturers.
			 If and to the extent that the Administrator ultimately receives from that
			 tobacco product manufacturer or any successor to such tobacco product
			 manufacturer any payment of the previously unpaid user fee amount, the
			 Administrator shall credit such payment to the tobacco product manufacturers
			 that made payments of any such re-allocated amount, in proportion to their
			 respective payments of such amount.(e)RegulationsNot
			 later than 12 months after the date of enactment of this Act, the Administrator
			 shall, by regulation, establish a system for determining the market shares of
			 tobacco products for each tobacco product manufacturer subject to this section.
			 In promulgating regulations under this subsection, the Administrator
			 shall—
					(1)take into account
			 the differences between categories and subcategories of tobacco products in
			 terms of sales, manner of unit packaging, and any other factors relevant to the
			 calculation of market share for a tobacco product manufacturer;
					(2)take into account
			 that different tobacco product manufacturers rely to varying degrees on the
			 sales of different categories and subcategories of tobacco products; and
					(3)provide that the
			 market share of tobacco products for each tobacco product manufacturer shall be
			 recalculated on an annual basis.
					803.Fire safety
			 standards for cigarettes
				(a)ProhibitionBeginning
			 on January 1, 2012, no person shall distribute, sell, or offer for sale
			 domestically any brand style of cigarettes unless—
					(1)cigarettes of
			 that brand style randomly sampled from a manufacturing facility of the tobacco
			 product manufacturer have been tested in accordance with subsection (b);
					(2)not more than 25
			 percent of the cigarettes of that brand style tested in a complete test in
			 accordance with subsection (b) exhibit full-length burns; and
					(3)a written
			 certification has been filed by the tobacco product manufacturer with the
			 Administrator in accordance with subsection (c), and that written certification
			 is current in accordance with subsection (d), except that—
						(A)nothing in this
			 section shall be construed to prohibit a distributor or retailer that is in
			 possession of any cigarette brand style inventory prior to January 1, 2012,
			 from distributing or selling the cigarettes of that inventory after January 1,
			 2012, but prior to July 1, 2012; and
						(B)nothing in this
			 section shall be construed to prohibit any person from distributing or selling,
			 or offering to distribute or sell, cigarettes of a brand style that has not
			 been tested and certified as meeting the performance standard set forth in
			 paragraph (2) if the cigarettes are manufactured and packaged for distribution
			 or sale outside the United States and are not intended for sale or distribution
			 to members or units of the Armed Forces of the United States located outside of
			 the United States; and
						(4)the cigarette
			 packages, cartons, and cases containing that brand style are marked—
						(A)to indicate that
			 cigarettes of that brand style have been certified in accordance with this
			 section; and
						(B)in a manner
			 designated by order by the Administrator.
						(b)Testing of
			 cigarettesTesting of each brand style of cigarettes shall be
			 conducted—
					(1)in accordance
			 with the American Society of Testing and Materials standard E2187–4, entitled
			 Standard Test Method for Measuring the Ignition Strength of
			 Cigarettes;
					(2)for each
			 cigarette on 10 layers of filter paper;
					(3)so that a
			 replicate test of 40 cigarettes for each brand style of cigarettes comprises a
			 complete test trial for that brand style; and
					(4)in a laboratory
			 that has been accredited in accordance with ISO/IEC 17205 of the International
			 Organization for Standardization and that has an implemented quality control
			 and quality assurance program that includes a procedure capable of determining
			 the repeatability of the testing results to a repeatability value that is not
			 greater than 0.19.
					(c)Certifications
			 by manufacturersEach tobacco product manufacturer shall submit,
			 with respect to each brand style of cigarettes that such manufacturer
			 manufactures for commercial distribution domestically, a written
			 certification—
					(1)that
			 contains—
						(A)the brand name
			 and brand style name;
						(B)the cigarette
			 length in millimeters;
						(C)the cigarette
			 circumference in millimeters;
						(D)the
			 classification of the cigarette as menthol or non-menthol;
						(E)the
			 classification of the cigarette as filter or non-filter;
						(F)a description of
			 the type of package used for the brand style;
						(G)the name,
			 address, and telephone number of the laboratory that conducted the testing, if
			 different from those of the tobacco product manufacturer; and
						(H)the date that the
			 testing occurred;
						(2)attesting that
			 the brand style listed in the certification has been tested in accordance with
			 all requirements of subsection (b); and
					(3)attesting that
			 the brand style meets the performance standard set forth in subsection
			 (a)(2).
					(d)Duration of
			 effectiveness of certificationA certification for each brand
			 style of cigarettes under subsection (c) shall be deemed current for the 3-year
			 period beginning on the date of on which the certification is received by the
			 Administrator. Such date shall be stated in a written acknowledgment of receipt
			 sent by the Administrator to the submitter. Cigarettes of each brand style
			 shall be tested in accordance with subsection (a)(1), and a new certification
			 shall be submitted in accordance with subsection (c), prior to the end of each
			 such 3-year certification period.
				(e)Changes in
			 cigarettesIf a tobacco product manufacturer makes a change to
			 the cigarettes of a brand style that is likely to alter the ability of the
			 cigarettes of that brand style to meet the performance standard set forth in
			 subsection (a)(2), the tobacco product manufacturer shall conduct subsequent
			 tests with respect to that brand style in accordance with the requirements of
			 subsection (b) and submit to the Administrator a new certification in
			 accordance with subsection (c) prior to introducing or delivering for
			 introduction, or causing the introduction or delivery for introduction, into
			 interstate commerce of any cigarettes of such changed brand style for
			 commercial distribution domestically or to members or units of the armed forces
			 of the United States located outside of the United States. If a tobacco product

			 manufacturer makes a change to the cigarettes of a brand style that is not
			 likely to alter the ability of the cigarettes of that brand style to meet the
			 performance standard set forth in subsection (a)(2), such re-testing shall not
			 be required.
				(f)RecordsEach
			 tobacco product manufacturer shall keep a record of all testing conducted in
			 support of a certification under this section for a period of not less than
			 3-years from the date on which the certification is received by the
			 Administrator, and shall send to the Administrator, upon request by the
			 Administrator during that period, any and all records of such testing and the
			 results obtained.
				(g)PreemptionWith
			 respect to fire safety or ignition-propensity, the Administrator and any State
			 or political subdivision thereof shall not—
					(1)require testing
			 of cigarettes that would be in addition to, or different from, the testing
			 prescribed in subsections (a)(1) and (b);
					(2)require a
			 performance standard that is in addition to, or different from, the performance
			 standard set forth in subsection (a)(2); or
					(3)require any other
			 or additional package marking.
					No
			 requirement or prohibition based on fire safety or ignition propensity shall be
			 imposed under State or local law with respect to any cigarette.804.Inspection by
			 the Alcohol and Tobacco Tax Trade Bureau of Records of certain cigarette and
			 smokeless tobacco sellers
				(a)In
			 generalAny officer of the
			 Alcohol and Tobacco Tax Trade Bureau may, during normal business hours, enter
			 the premises of any person described in subsection (b) for the purposes of
			 inspecting—
					(1)any records or
			 information required to be maintained by such person under the provisions of
			 law referred to in subsection (d); or
					(2)any cigarettes or
			 smokeless tobacco kept or stored by such person at such premises.
					(b)Covered
			 personsSubsection (a) shall apply to any person who engages in a
			 delivery sale, and who ships, sells, distributes, or receives any quantity in
			 excess of 10,000 cigarettes, or any quantity in excess of 500 single-unit
			 consumer-sized cans or packages of smokeless tobacco, within a single
			 month.
				(c)Relief
					(1)In
			 generalThe district courts of the United States shall have the
			 authority in a civil action under this subsection to compel inspections
			 authorized by subsection (a).
					(2)ViolationsWhoever
			 violates subsection (a) or an order issued pursuant to paragraph (1) shall be
			 subject to a civil penalty in an amount that shall not exceed $10,000 for each
			 such violation.
					(d)Covered
			 provisions of lawThe provisions of law referred to in this
			 subsection are—
					(1)the Act of
			 October 19, 1949 (15 U.S.C. 375; commonly referred to as the Jenkins
			 Act);
					(2)chapter 114 of
			 title 18, United States Code; and
					(3)this
			 title.
					(e)Delivery sale
			 definedIn this section, the term delivery sale
			 has the meaning given that term in 2343(e) of title 18, United States
			 Code.
				805.Tobacco grower
			 protectionNo provision of
			 this Act shall be construed to permit the Secretary of Health and Human
			 Services, or any other Federal official, to require changes to traditional
			 farming practices, including standard cultivation practices, curing processes,
			 seed composition, tobacco type, fertilization, soil, record keeping, or any
			 other requirement affecting farming practices.
			806.SeverabilityIf any provision of this Act, the amendments
			 made by this Act, or the application of any provision of this Act or amendments
			 to any person or circumstance is held to be invalid, the remainder of this Act,
			 the amendments made by this Act, and the application of the provisions of this
			 Act or amendments to any other person or circumstance shall not be affected,
			 and shall continue to be enforced to the fullest extent possible.
			
